Case 1:19-cv-00971 Document1 Filed 07/26/19 Page1of3PagelID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
UNITED STATES OF AMERICA CIVIL ACTION NO.
VERSUS JUDGE
CLINTON RAY NEVILS, JR. MAGISTRATE JUDGE
COMPLAINT

The UNITED STATES OF AMERICA (“Plaintiff’) for the FARMERS
HOME ADMINISTRATION (“FmHA”), now known as FARM SERVICE AGENCY
(“FSA”) of the UNITED STATES DEPARTMENT OF AGRICULTURE, through H.
JAMES LOSSIN, SR., attorney for the WESTERN DISTRICT OF LOUISIANA, for its
cause of action alleges:
1,
Jurisdiction in this action is predicated on 28 U.S.C. $1345.
2.
Plaintiff is the holder in due course and owner of those certain Promissory Notes
(“Notes”) made payable to the order of the UNITED STATES OF AMERICA acting through
the FARM SERVICE AGENCY (“FSA”), UNITED STATES DEPARTMENT OF
AGRICULTURE by Defendant, CLINTON RAY NEVILS, JR., described as follows:

Loan Code Date Face Amount Interest Rate
OL (44-07) 03-05-2013 $180,000.00 2.00%
OL (44-08) 03-05-2013 $ 22,763.47 1.25%

Resch 01-22-2013 $140,720.00 1.25%

 
Case 1:19-cv-00971 Document1 Filed 07/26/19 Page 2 of 3 PageID#: 2

OL (44-09) 03-05-2013 $ 57,504.77 1.125%
Resch 01-22-2013 $ 59,400.76 1.125%
OL (44-10) 03-05-2013 $17,090.57 1.125%
Resch 01-22-2013 $16,878.83 1.125%
Resch 02-09-2012 $20,000.00 1.375%

Copies of the Notes are attached as Exhibits A-1, A-2, A-3 and A-4.
3.
In order to secure the indebtedness the following lien instruments, Exhibits B-1,

B-2, B-3 and B-4 attached, were executed:

02-09-2012 Security Agreement
01-22-2013 Security Agreement
03-05-2014 Security Agreement
2-06-2012 UCC-1F 05-120271
01-18-2017 Cont./UCC-3F 05-170267

covering the movable property listed on Exhibit C-1 attached hereto and made a part hereof as
referenced thereto.
4.
Defendant, CLINTON RAY NEVILS, JR., is in default on payments due under
the Notes, the entire balance is now due and payable as a result of acceleration of maturity of the
unpaid principal and interest by Plaintiff or by virtue of the terms for payment of the Notes and

all conditions precedent to the commencement of this action have been satisfied.

5.

There is presently due and outstanding under the Notes the following amounts:

Loan Code Unpaid Principal Unpaid Interest Daily Accrual
44-07 $151,013.39 $ 7,654.92 $ 8.2747

44.08 $ 22,763.47 $ 1,418.88 $ .7796

 
Case 1:19-cv-00971 Document1 Filed 07/26/19 Page 3 of 3 PagelID#: 3

44-09 $ 57,504.77 $ 3,225.78 $ 1.7724
44-10 $ 17,090.57 $ 958.71 $ .5268

as of March 25, 2019, the Defendant, CLINTON RAY NEVILS, JR., owes an unpaid principal
balance of $248,447.20, plus accrued interest in the amount of $13,269.25 for a total balance of
$261,716.45, plus interest accruing thereafter at the daily rate of $11.3558, together with interest
at the note rates of 2.00%, 1.25%, 1.125% and 1.125% per annum until paid in full. Attached
hereto and made a part hereof as Exhibit D-J is an Affidavit executed by Plaintiff, verifying the
amounts due and owing.
6.

Plaintiff desires to enforce its rights in this action in personam, for the amounts

due and owing Plaintiff as set forth in Paragraph 4 above, plus additional interest to which

Plaintiff may be entitled and all costs of this action.

WHEREFORE, PLAINTIFF PRAYS for Judgment in its favor and against
Defendant, CLINTON RAY NEVILS, JR., in personam, for the amounts due and owing
Plaintiff as set forth in Paragraph 4 above, plus additional interest to which Plaintiff may be
entitled and all costs of this action.

WHEREFORE, PLAINTIFF FURTHER PRAYS for all orders and decrees

necessary in the premises and for all general and equitable relief to which it may be entitled.

  
  

  
   

we

 

H. Jafues Lossin, Sr. #8799

Attorney for USA-FSA

Post Office Box 398
Jonesville, Louisiana 71343
Phone: (318) 339-7238
Fax: (318) 339-7233

 
Case 1:19-cv-00971 Document 1-1 Filed 07/26/19 Page 1of1PagelID#: 4
CIVIL COVER SHEET

J$ 44 (Rev. 12/13)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re

provided by local rules of court. This form, approved by the Judicial Conterence of the United States in September 1974, is requited for the use of the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

uired by law, except as
Terk of Court for the

 

I. (a) PLAINTIFFS
UNITED STATES OF AMERICA

(b) County of Residence of First Listed Plamtiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c} Attomeys (Firm Name, Address, and Telephone Number)

H. James Lossin, Sr. 348-339-7238
P.O. Box 398

Jonesville, LA 71343

DEFENDANT:

 

Ss

County of Residence of First Listed Defendant

Attomeys G/Known)

CLINTON RAY NEVILS, JR.

Avoyelles

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES. USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

TIL. BASIS OF JURISDICTION (Place ait “X”" in One Box Only)

 

(For Diversity Cases Only}

IE. CETEIZENSHIP OF PRINCIPAL PARTIES (Piace an “X” in One Box for Plaintiff

and One Box for Defendant)

1 US. Goverment G3 Federal Question DEF PIF DEF
Plaintiff (U.S. Government Not a Party} Citizen of This State G1 & 1 Incorporated or Principal Place go4 4
of Business In This State
fl 2 U.S. Government O4 Diversity Citizen of Another State O 2 G 2 Incorporated and Principal Place os o8
Defendant Ondicate Citizenship of Parties in Item ILD) of Business in Another State
Citizen or Subject of a O3 © 3. Foreign Nation O06 m6
Foreien Country

 

 

   

IV. NATURE OF SUIT (Place an “x” in One Box Gniv}

 

 

 

EE CONTRA = TORTS meee BANKRUPTCY cs
&F 110 insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure Ol 422 Appeal 28 USC 15;
120 Marine OF 310 Aigplane O 365 Personal Injury - of Property 21 USC 881 10 423 Withdrawal
O 130 Miller Act 5 315 Agrplane Product Product Liability O 690 Other 28 USC 157
OF 140 Negotiable Instrument Liability 0 367 Health Caref
DO 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical 25 PROPERTY RIGHTS ©):
& Enforcement of Judgment Slander Personal Injury CF} 820 Copyrights
C3 151 Medicare Act (1) 330 Federa! Employers’ Product Liability CI 830 Patent
O 152 Recovery of Defaulted Liability OF 368 Asbestos Personal ©) 840 Trademark
Student Loans O) 340 Marine Injury Prodact __
{Excludes Veterans} OG 345 Marine Praduct Liability Hes LABOR freee SOCIAL SECURITY 2:
C1] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [0 710 Fair Labor Standards O 861 HIA (1395
of Veteran’s Benefits OF 350 Motor Vehicle O 370 Other Fraud Agt © 862 Black Lang (923)
O 166 Stockholders” Suits 0 355 Moter Vehicle O 371 Truth in Lending 720 Labor/Management 1 863 DIWC/DIWW (405(2))
O 199 Other Contract Prednet Liability 1 380 Other Personal Relations OC 864 SSID Tide XVI
OC 195 Contract Product Liabiliny | 0 360 Other Personal Property Damage 0 740 Railway Labor Act GB 865 RS! (405(2))
0 196 Franchise Injury C1 385 Property Damage G 751 Family and Medical
© 362 Personal Injury - Product Liability Leave Act
Medical Malpractice C1 796 Other Labor Litigation
“0 REAL: PROPERTY CIVIL RIGHTS “PRISONER PETITIONS: |]0 791 Employee Retirement FEDERAL TAX-SUITS 2:
© 210 Land Condemnation OD 440 Other Civil Rights Habeas Corpus: Tucome Security Act O 870 Taxes (U.S. Plaintiff
2 220 Foreclosure C441 Voting CO 463 Alien Detainee or Defendant}
CF 230 Rent Lease & Ejectment 5 442 Employment 0 510 Motions to Vacate O 871 RS—Third Party
CF 240 Torts te Land 5 443 Housings Sentence 26 USC 7609
CF 245 Tort Product Liability Accommodations © 530 General
OF 290 All Other Real Property OF 445 Amer. w/Disabilities -] ] 535 Death Penalty egy 4
Employment Other: GO 462 Naturalization Application
C} 446 Amer. w/Disabilities -] 540 Mandamus & Other | 463 Other Immigration
Other O 550 Civil Rights Actions

& 448 Education

 

 

OF $55 Prison Condition:

0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

   

 

 

 

 

 

OOO0 BOG OOnROROG

Qo

 

375 False Claims Act

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Securities/Commodities!
Exchange

$90 Other Stataory Actions

891 Agricultural Acts

$93 Environmental Marters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

¥. ORIGIN {Place an “X” in One Box Only}

10 Original O12 Removed from OG 3 Remanded from () 4 Reinstated or OF 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened Anotier District Litigation
specify,

 

VL CAUSE OF ACTION 22 ¥-3-C--1348

 

Brief description of cause:

Cite the U.S. Civil Statute under which you are filing (De not eite jurisdictional statutes unless diversity):

 

 

 

 

 

     

 

 

VIL REQUESTED IN © cHECKIFTHISISACLASSACTION | DEMAND S$ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.CvP. 261,716.45 JURYDEMAND: Yes {No
VU. RELATED CASE(S)
iF ANY (See instructions):
JUDGE a DOCKET NUMBER
DATE Tach
07/26/2019 r .
FOR OFFICE USE ONLY ? -
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 1:19-cv-0qp71 -ORURITnt 1-4 Filed 07/26/19 Page 1 of 3 PagelD #: 5

  
 
  

Form Approved - OMB No, 0560-0237

This form is available electronically. (See Page 3 for Privacy Act and Paperwork Reduction Act Statements.)

 

 

 

 

 

 

 

FSA-2026 OF AGRICULTURE Position 2
(1 9-05-1 2) erice Agency
PROMISSORY NOTE
1. Name 2. State 3. County
Clinton Ray Nevils, dr. Louisiana Avoyelles
4. Case Number 5. Fund Code 6. Loan Number 7. Date
22-005-434814279 44 o7 March 5, 2013
8. TYPE OF ASSISTANCE 9. ACTION REQUIRING PROMISSORY NOTE:
Operating Loan
C] Initial loan [| Conservation easement [| Deferred payments
| Consolidation [7 Rescheduling Cy] Debt write down
Subsequent loan 4 Reamortization

 

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America, acting through the Farm Service Agency, United States Department of Agriculture (“Government”), or its
assigns, atits office in (a) 629 Tunica Drive West, Marksville LA or at such other place as the Government may later
designate in writing, the principal sum of (6) ONE HUNDRED EIGHTY THOUSAND & NO /100

 

 

 

 

 

dollars (¢) ($§ 180,000.00 , plus interest on
the unpaid principal balance at the RATE of (d@) TWO
percent fg) 2.00 %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may

CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's last known address. The new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in Item 8.

11. Principal and interest shall be paid in (a) ons

 

installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

(b) Installment amount (c} Due Date (b) Installment amount (c) Due Date
§ 181,800.00 01/01/2015 . $
$ $
$ $
$ $
and fa) $ thereafter on the (2) of each (f) until the

principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) ONE years from the date of this note, and except that prepayments may
be made as provided below. The consideration for this note shail also support any agreement modifying the foregoing schedule

of payments.

12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.

The U.S. Department of Agriculture (USDA) prohibits discrimination in ail of its programs and activities on the basis af race, color, national origin, age, disability, and where applicable, sex, marital status,
familial status, parental status, religion, sexual orientation, political beliefs, genetic information, raprisal, or because all or part of an individual's income is derived from any public assistance program. (Not
all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information (Sraille, large print, audiotape, etc.) should contact USDA's
TARGET Center at (202) 720-2600 (voice and TDD). To file a complaint of discrimination, write ta USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 1400
Independence Avenue, §.W., Stop 9410, Washington, DC 29250-9470, or caif toll-free at (866) 632-9992 (English) or (800) 877-8939 (TDD) ar (864) 377-8642 (English Federal-relay) or (800) 845-6736
{Spanish Federai-relay). USDA is an equal opportunity provider and empiayér.

Date eff Si, , :

initial

 

 

 
. Case 1:19-cv-00971 Document 1-2 Filed 07/26/19 Page 2 of 3 PagelD#: 6

FSA-2026 (12-05-12) , Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower, Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the lean evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If"Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

FUND CODEY (b) (<) pate () LAST INSTALL,
- FUND COD! FACE AMOUNT | INTERESTRATE | aaepn yyy) ORIGINAL BORROWER DUE
(MM-DD-YYYY)
3 %
$ %
4S %
3 %
3 %
$ %
3 %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations.

19. fat any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
' Borrower as a nonprogram loan or a Conservation Loan.

Initial (? Date 2 hy

 

 
- Case 1:19-cv-00971 Document 1-2 Filed 07/26/19 Page 3 of 3 PagelID#: 7

FSA-2026 (12-05-12) . Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant te the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

23. Presentment, protest, and notice are waived.

Signature(s) As Described In State Supplement:

Ar Jen. A FS MARCH 5, 2014

CLINTON RAY NEVILS, JR. .—->

 

 

NOTE: The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C. 5524 - as amended). The authority for requesting
the information identified on this form is the Consolidated Farm and Rural Development Act, as amenced (7 U.S.C. 1927 ef sea). The
information will be used fo determine eligibility and feasibility for loans and loan guarantees, and servicing of foans and loan guarantees.

According to the Paperwork Reduction Act of 4 995, an agency may not conduct or Sponsor, and a person is not required to respond to, a
collection of information unless it displays a valid OMB control number. The valid OMB control number for this information callection is
0560-0237, The time required to complete this information collection is estimated to average 20 minutes Per response, including the time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.

 

 

 
  
 

B Filed 07/26/19 Page 1 of 6 PagelD#: 8

Form Approved - OMB No. 0560-0237
(See Page 3 for Privacy Act and Paperwork Reduction Act Staternents.}

 

- Case 1:19-cv-00%71 BRYA: 4-

This form is available electronically.

 

 

 
 
 

ENT OF AGRICULTURE

 

 

FSA-2026 Position 2
(12-05-12) - Service Agency
PROMISSORY NOTE
1. Name 2. State 3. County
Clinton Ray Nevils, dr. Louisiana Avoyelles
4.. Case Number 5. Fund Code 6. Loan Number 7. Date
22-005-434814279 ; 44. 0 March 5, 2013

 

 

 

8. TYPE OF ASSISTANCE
Operating Loan

9. ACTION REQUIRING PROMISSORY NOTE:

tT] Initial loan LJ Conservation easement C] Deferred payments

LJ Consolidation x] Rescheduling [] Debt write down

 

 

CL] Subsequent joan [| Reamortization

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the

United States of America, acting through the Farm Service Agency, United States Department of Agriculture (“Government”), or its

assigns, at its office in (a4) 629 Tunica Drive West, Marksville LA or at such other place as the Government may later

designate in writing, the principal sum of (6) TWENTY TWO THOUSAND SEVEN HUNDRED SIXTY THREE & 47/100

dollars (ce) ($ 22,763.47 , plus interest on

the unpaid principal balance at the RATE of (d) ONE AND ONE-FOURTH

percent (fe) 1.25 %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may

CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's last known address. The new interest rate shall not exceed the highest rate established in the

 

 

 

 

 

Government's regulations for the type of loan indicated in Item 8.

11. Principal and interest shall be paid in (a) srxtTrEw

 

installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

(b) Installment amount (c} Due Date (b) Installment amount {c} Due Date
$ 1,674.00 01/01/2015 § 1,674.00 01/01/2016
$ $3
$ oe $
$ $
and (d) $ 1,674.00 thereafter on the fe) FIRST of each (f) YEAR until the

principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) FIFTEEN years from the date of this note, and except that prepayments may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule

of payments.

12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.

The U.S. Department of Agricutture (USDA) prohibits discrimination in aif of its programs and activities on the basis of race, color, national origin, age, disability, and where applicable, sex, marifal status,
familial status, parental status, religion, sexual orientation, political belles, genetic information, reprisal, or because all ar part of an individual's income is derived from any public assistance program. (Not
ai! prohibited bases apply fo ail programs.) Persons with disabilities who require alternative means for communication of program information (Braille, large print, audiotape, ec.) should contact USDA's
TARGET Center at (202) 720-2600 (voice and TOD), To file a complaint of discrimination, write to USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 7400
Independence Avenue, 3.W., Sfop 9410, Washington, DC 20250-9410, or call toll-free af 1866) §32-9992 (English) ar (800) 877-8339 (TDD) or (866) 377-8642 (English Federal-relay} or (800) 845-6736
(Spanish Federal-relay). USDA is an equal opportunity provider and employer.

Initial ‘ Date 2 ji it f

 

 
e

Case 1:19-cv-00971 Document 1-3 Filed 07/26/19 Page 2 of 6 PagelD #: 9
FSA-2026 (12-05-12) , Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm. .

17. If"Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization” is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

FUND CODE! (0) ©) @ . ©) LAST INSTALL.
LOAN NO. FACE AMOUNT | INTEREST RATE MM DDT) ORIGINAL BORROWER DUE
(OUM-DD-YYYY)
44-04 S$ 140,720.00 1.25 % 01-22-13 CLINTON RAY NEVILS, UR. 01-01-2014
$ %
$ | %
$ %
$ %
$ %
$ i)

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations.

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

Initial Date [

 

 
; Case 1:19-cv-00971 Document 1-3 Filed 07/26/19 Page 3 of 6 PagelD #: 10
FSA-2026 (12-05-12) ‘ Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

23. Presentment, protest, and notice are waived.

Signature(s) As Described In State Supplement:

J Mar a: | MARCH 5, 2014

{CLINTON RAY NEVi4S, OR.

 

 

NOTE: The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The authority for requesting
the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 et seq). The
information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing of loans and loan guarantees.
The information collected on this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, and
nongovermmental entities that have been authorized access fo the information by statute or regulation and/or as described in the applicable
Routine Uses identified in the System of Records Notice for USDA/FSA-14, Applicant/Borrower. Providing the requested information is
voluntary. However, failure to fumish the requested information may resuit in a denial for loans and loan guarantees, and servicing of loans
and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be applicable fo the information provided.

According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is riot required to respond to, a
collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection is
0560-0237. The time required to complete this information collection is estimated to average 20 minutes per response, including the time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.

 

 

 

 
Case 1:19-cv-00971 Document 1-3 Filed 07/26/19 Page 4 of 6 PagelD #: 11

Farm Approved - OMB No. 0560-0237

 

 

 

 

 

 

Fhis form is available electronically. (See Page 3 for Privacy Act and Public Burden Statements.)
FSA-2026 U.S. DEPARTMENT OF AGRICULTURE Position 2
(09-07-10) 0 Farm Service Agency

PROMISSORY NOTE
1. Name 2. State 3. County
CLINTON RAY NEVILS, JR. Louisiana Avoyelles

4, Case Number 5. Fund Code 6. Loan Number 7. Date

22-005-XXXKK-4279 a6 04 JANUARY 22, 2013

8. TYPE OF ASSISTANCE '/9. ACTION REQUIRING PROMISSORY NOTE:

OPERATING .
CJ Initial loan CJ Conservation easement - CL] Deferred payments
i] Consolidation CT Rescheduling E] Debt write down
Subsequent loan Cy Reamortization

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America Department of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at

its office in (a) 629 Tunica Drive West, Marksville LA 71351 oratsuch other place as the Government may later
designate in writing, the principal sum of (6) ONE HUNDRED FORTY THOUSAND SEVEN HUNPRED TWENTY & NO/100

 

 

 

 

 

 

dollars (¢) ($ 140,720.00 \ \ , plus interest on
the unpaid principal balance at the RATE of (d) ONE & ONE-FOURTH \ \ a 0
percent fe) 1.25 “) per annum. If this note is for a Limited Resource rer in Item 8) the Government may

CHANGE THE RATE OF INTEREST in accordance with its reguiation§, byg e t ower thirty (30) days prior written
notice by mail to the borrower's last known address. The new interest rate A] Hot “oe e highest rate established in the
Government's regulations for the type of loan indicated in Item Ye ot 4, 7

11. Principal and interest shall be paid in (a) one

 

installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

(>) installment amount {c) Due Date (b) Installment amount {c) Due Date

$ 142,479.00 01/01/2014 $

$ $

$ $

$3 $

and (d) $ o.00 thereafter on the fe} FIRST of each (f) YEAR until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner

paid, shali be due and payable (g} onz years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments.

12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.

The U.S. Department of Agriculture (USGA) prohibits discrimination in all of its programs end activities on the basis of face, color, national origin, age, disability, and where applicable, sex, marital status,
familial status, parental status, religion, sexual orientation, political beliefs, genetic infarmation, reprisal, or because all or part of an individual's income is derived from any public assistance program, (Not
all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information (Braille, iarge print, audiotape, etc.) should contact USDA's
TARGET Center at (202) 720-2600 (voice and TOD). To file a complaint of discrimination, write te USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 1400
independence Avenue, 3.W., Stop 9470, Washington, DC 20250-941 0, oF Cail toll-free at (866) 632-9992 (English) or (800) 877-8339 (TI CD) or (B66) 277-8642 (English Federal-relay) or (800) 845-6136
(Spanish Federalrelay). USDA is an equal opportunity provider and employer.

Date 4) fs

Initial

 

 

 
CaSe 1:19-cv-00971 Document 1-3 Filed 07/26/19 Page 5 of 6 PagelD #: | 12

FSA-2026 (09-07-10) Page 2 of 3
13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

 

(®
(a) (4)
(b) (c) (2) LAST INSTALL.
FUND CODE/ DATE
LOAN NO. FACE AMOUNT INTEREST RATE (MM-DD-Y¥YY) ORIGINAL BORROWER Aiton ,
$ — %
$ %
$ %
$ %
$ %
$ %
$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall] continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations.

19. Ifat any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

ii Le bat asl

 

 
- . CASe 1:19-cv-00971 Document 1-3 Filed 07/26/19 Page 6 of 6 PagelD #: 13
FSA-2026 (09-07-10) page 30f3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shail constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constituté default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

23. Presentment, protest, and notice aived.

Kh he ho = a. ven 22, 2013

CLINTON Ray wetefs, JR.

 

 

NOTE: The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a- as amended}. The authority for requesting
the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 ef seq}. The
information will be used to determine eligibility and feasibility for foans and foan guarantees, and servicing of loans and loan guarantees.
The information collected on this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, and
nongovernmental entities that have been authorized access to the information by statute or regulation and/or as described in the applicable
Routine Uses identified in the System of Records Notice for USDA/FSA-14, Applicant/Borrower Providing the requested infarmation is
voluntary. However, failure to furnish the requested information may result in a denial for loans and loan guarantees, and servicing of loans
and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the information provided.

According to the Paperwork Reduction Act of 1 995, an agency may not conduct or sponsor, and a person is not required to respond to, a
collection of information uniess it displays a valid OMB control number. The valid OMB control number for this information collection is

0560-0237. The time required to complete this information collection is estimated to average 20 minutes per response, including the time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the

collection of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.

 

 

 
 
 
 
  

nea! %

Case 1:19-cv-00%%
. Form Approved - OMB No. 0560-0237
(See Page 3 for Privacy Act and Paperwork Reduction Act Statements.)

This form is available electronically. 2
U. S.| DEPARTM BAT OF AGRICULTURE

 

 

 

 

 

FSA-2026 Position 2
(12-05-12) ervice Agency
PROMISSORY NOTE
1. Name 2. State 3. Gounty
Clinton Ray Nevils, Jr. Louisiana Avoyelles
4. Case Number 5. Fund Code 6. Loan Number 7. Date
22-005+434814279 44 DF March 5, 2013

 

 

 

9. ACTION REQUIRING PROMISSORY NOTE:
[| Initial loan

[J Consolidation

8. TYPE OF ASSISTANCE
Operating Loan

L] Conservation easement [J Deferred payments

Rescheduling [1 Debt write down

 

 

| Subsequent loan Lj Reamortization

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the

United States of America, acting through the Farm Service Agency, United States Department of Agriculture (“Government”), or its

assigns, at its office in (a) 629 Tunica Drive West, Marksville LA oratsuch other place as the Government may later

designate in writing, the principal sum of (b) FIFTY SEVEN THOUSAND FIVE HUNDRED FOUR & 77/100
dollars fc) (§ 57,504.77

the unpaid principal balance at the RATE of (d) ONE AND ONE-EIGHTH

percent fe) 1.125 %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may

CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written

notice by mail to the borrower's last known address. The new interest rate shall not exceed the highest rate established in the

Government's regulations for the type of loan indicated in Item 8.

 

, plus interest on

 

 

11. Principal and interest shall be paid in (@) s1xTEEN

 

 

installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

 

(b) Installment amount {c) Due Date (b) Installment amount (c}) Due Date
$ 4,188.00 OL/027/2015 § 4,188.00 01/01/2016
|$ . $
$ $
$ 3
and fd) $ 4,188.00 thereafter on the fe} FIRST of each (f) YEAR until the

principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) FIFTEEN years from the date of this note, and except that ptepayments may
be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule

of payments.

12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government.will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.

The U.S. Department of Agriculture (USDA) prohibits discrimination in all of ts programs and activities on the basis of race, obfor, national argin, age, disability, and where applicable, sex, farital status, -
familial status, parental status, religion, sexual orientation, political beliefs, genetic information, reprisal, or because all or part of an individual's income is derived from any public assistance program. (Not
all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information (Braille, large print; audiotape, etc.) should contact USDA's
TARGET Center at (202) 720-2600 (voice and TDD). To file a complaint of discrimination, write to USDA, Assistant Secretery for Civil Rights, Office of the Assistant Secretary for Civit Rights, 1400
independence Avenue, S.W., Stop 9410, Washington, DC 20250-0410, or cail toltfree at (866) 632-9992 {English} or (800) 877-8339 (TDD) or (868) 377-8642 (English Pederat-elay) or (800) 845-6736
(Spanish Federat-relay). USDA is an equal opportunity provider and employer. .

initial 1 oe Date 2) ahh VLA /

 
- * Case 1:19-cv-00971 Document 1-4 Filed 07/26/19 Page 2 of 9 PagelD#: 15
FSA-2026 (12-05-12) Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

(a) (d) (f)
FUND CODE/ (b) ©) DATE @ LAST INSTALL.
RACE AMOUNT | INTEREST RATE. ORIGINAL BORROWER DUE
LOAN NO. (MM-DD-YYYY) AiMDDIY)
44-05 $ 59,400.76 1.128 % | 01-22-13 | CLINTON RAY NEVILS, JR. 01-04-2028
$ %
$ %
S . %
$ %
$ %
$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not

-affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations.

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

initial Lf? "Date 2h; /; 7

 

 
“ ‘ Case 1:19-cv-00971 Document 1-4 Filed 07/26/19 Page 3 of 9 PagelD#: 16

2

FSA-2026 (12-05-12) Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default wnder any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not mconsistent with the express provisions of this note.

23, Presentment, protest, and notice are waived.

Signature(s) As Described In State Supplement:

LL. bn Be 2, 24 77 MARCH 5, 2014

LINTON RAY NEVZLS, JR.

 

 

NOTE: The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C, 552a - as amended). The authority for requesting
the information identified an this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1927 et seg). The
information will be used fo determine eligibility and feasibility for loans and loan guarantees, and servicing of loans and foan guarantees.
The information collected on this form may be disclosed to other Federal, State, and focal government agencies, Tribal agencies, and
nongovernmental entities that have been authorized access to the information by statute or regulation and/or as described in the applicable
Routine Uses identified in the System of Records Notice for USDA/FSA-14, Applicant/Borrower. Providing the requested information is
voluntary. However, failure to furnish the requested information may result in a denial for loans and loan guarantees, and servicing of loans
and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the ihformation provided.

According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
collection of information uniess it displays a valid OMB control number. The valid OMB control number for this information collection is
0560-0237. The time required to compiete this information collection is estimated to average 20 minutes per response, including the time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.

 

 

 

 

 
“~* * Case 1:19-cv-00971 Document 1-4 Filed 07/26/19 Page 4 of 9 PagelD #: 17

Form Approved - OMB No. 0560-0237

 

rhis form is available electronically. (See Page 3 for Privacy Act and Public Burden Staternents.)
FSA-2026 U.S. DEPARTMENT OF AGRICULTURE Position 2
(09-07-10) Farm Service Agency

PROMISSORY NOTE

 

 

 

 

 

 

1. Narne 2. State 3. County
CLINTON RAY NEVILS, JR. Louisiana Avoyelles

4. Case Number . 5. Fund Code 6. Loan Number 7. Date

22-005-XXXXK-4279 44 JANUARY 22, 2013

8 TYPE OF ASSISTANCE 9. ACTION REQUIRING PROMISSORY NOTE:

OPERATING ‘
I Initial loan [] Conservation easement [| Deferred payments
LJ Consolidation Rescheduling LI Debt write down
[] Subsequent loan | Reamortization

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America Department of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at

its office in (a) 629 Tunica Drive West, Marksville LA 71351 oratsuch other place as the Government may later
designate in writing, the principal sum of (6) FIFTY NINE THOUSAND FOUR HUNDRED & 76/100

 

 

 

 

 

 

dollars (¢} (§ 59,400.76 , plus interest on
the unpaid principal balance at the RATE of (d) ONE & ONE-EIGHTHS \
percent fe) 1.125 %) per annumi. If this note is for a Limited Resourcaloan (Adicated in Item 8) the Government may

CHANGE THE RATE OF INTEREST in accordance with its regulations,\by ghy@g the borrower thirty (30) days prior written
notice by mail to the borrower's last known address. The new interest yate shAliypot eyceed the highest rate established in the
Government's regulations for the type of loan indicated in Item 8. ne ty \

¢

¢
11. Principal and interest shall be paid in (@) stxreEw Reo 4
installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

 

(b) Installment amount _. (ce) Due Date (b) Installment amount (c) Due Date
$ 4,326.00 01/01/2014 $ 4,326.00 01/01/2015
$ $
g mo $
$ $
and (d} $ 4,326.00 thereafter on the fe) FIRST of each (7 YEAR until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) FIFTEEN years from the date of this note; and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments.

12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed. ;

The U.S. Department of Agriculture (USDA) prohibits discrimination in all of its programs and activities on the basis of race, color, national origin, age, disability, and where applicable, sex, marital status,
familial status, parental status, religion, sexual orientation, political beliefs, genetic information, reprisal, or because ail or part of an individual's income is derived from any public assistance program. (Not
all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information (Braille, large print, audiotape, ete.) should contact USDA's
TARGET Center at (202) 720-2600 (voice and TDD}, To file 2 complaint of discrimination, write to USDA, Assistant Secrefary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 1400
independence Avenue, $.W., Slop 9410, Washington, DC 20250-9410, or call toll-free at (866) 622-9992 (English) or (800) 877-8339 (TDD) or (866) 377-8642 (English Federal-relay) or (800) 845-6136
(Spanish Federatretay). USDA is an equal opportunity provider and employer.

Date oe

‘Initial

 

 
. Case 1:19-cv-00971 Document 1-4 Filed 07/26/19 Page 5 of 9 PagelD#: 18
FSA-2026 (03-07-10) / Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation. .

15. Prepayment of scheduled installments, or any portion of these installments; may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If"Debt Write Down,” "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

@) (b) () (d) LAST INSTALL
FUND CODE/ DATE () .
FACE AMOUNT | INTEREST RATE ORIGINAL BORROWER DUE

LOAN NO. (MM-DD-YYYY) (MDD TTY)
44-02 § 100,000.00 1.375 % 02/09/2012 CLINTON RAY NEVILS, JR. 01/01/2013

$ %

$ %

$ %

$ %

$ %

$ %

 

 

 

 

 

 

18.. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations. 5

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonpregram loan or a Conservation Loan.

Initial Date Lael 1?

 

 

 
“ ’ Case 1:19-cv-00971 Document 1-4 Filed 07/26/19 Page 6 of 9 PagelID#: 19
FSA-2026 (09-07-10) , Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

23. Presentment, protest, and notice aived.
JANUARY 22, 2013

CLINTON RAY NEVEES, OR.

 

 

NOTE: The following stafement is made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The authority for requesting
the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 19217 ef seq). The
information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing of loans and loan guarantees.
The information collected on this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, and
nongovernmental entities that have been authorized access to the information by statute or regulation and/or as described in the applicable
Routine Uses identified in the System of Records Notice for USDA/FSA-14, Applicani/Borrower, Providing the requested information is
voluntary. However, failure to furnish the requested information may resuit in a denial for loans and loan guarantees, and servicing of loans
and loan guarantees. The provisions of criminal and civil fraud, Privacy, and other statutes may be applicable to the information provided.

According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond fo, a
collection of information untess it displays a valid OMB control number. The valid OMB control number for this information collection is
0560-0237. The time required to complete this information collection is estimated fo average 20 minutes per response, including the time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.

 

 

 
‘ Case 1:19-cv-00971 Document 1-4 Filed 07/26/19 Page 7 of 9 PagelD #: 20
Form Approved - OMB No, 0560-0237

 

 

 

 

 

 

This form is available electronically. (See Page 3 for Privacy Act and Public Burden Statements.)
FSA-2026 U.S. DEPARTMENT OF AGRICULTURE , - ' Position 2
(09-07-10) Fann Service Agency

PROMISSORY NOTE
1. Name 2. State 3. County
CLINTCN RAY NEVILS, OR. Louisiana Avoyelles

4. Case Number 5. Fund Code 6. Loan Number 7. Date

22~005-434+81-4278 44 G2 PEBRUARY 3, 2012

8. TYPE OF ASSISTANCE 9. ACTION REQUIRING PROMISSORY NOTE:

Operating |

| Initial loan [| Conservation easement T] Deferred payments
CI Consolidation 7 Rescheduling LC] Debt write down
CJ Subsequent loan C] Reamortization

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America Department of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at

its office in fa} 629 Tunica Drive West, Marksville LA 71351 or at such other place as the Government may later
designate in writing, the principal sum of (6) ONE HUNDRED THOUSAND s& NO/100

 

 

 

 

 

dollars (c) ($- 100,000.00 '__, plus interest on
the unpaid principal balance at the RATE of (d) One & Three-Eights.
percent fe) 1.375 %) per annum. Ifthis note is for a Limited Resource loan (indicated in Item 8) the Government may

CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's last known address. The new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in Item 8.

11. Principal and interest shall be paid in (a) one

 

 

installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

(b) Installment amount (c} Due Date (b) Installment amount ~ (c) Due Date

$ 109,690.00 01/01/2013 $

$ $

3 $

$ $

and (d) $ ~o- thereafter on the fg) N/A of each (ff N/A until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner

paid, shall be due and payable (g) One years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments.

12. Ef the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.

The US. Department of Agriculture (USDA) prohibits diserimination in all of ts programs and activities on the basis of race, color, national origin, age, disability, and where applicable, sex, marital status,
familial status, parental status, religion, sexual orientation, political beliefs, genetic information, reprisal, or because aff or part of an individual’s income is derived Irom any public assistance program. (Not
ail prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information (Braille, large print, audiotape, etc.) should contact USDA's
TARGET Center at (202) 720-2600 {voice and TDD). To file a complaint of discrimination, write fo USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 1400
Independence Avenue, $.W., Stop 9470, Weshington, DC 20250-9410, or call toll-free at (866) 632-9992 (English) or (800) 877-5339 (TDD) or (866) 377-8642 (English Federal-relay) or (800) 845-6136

(Spanish (pd USDA is an equal opportunity provider and employer.

Date 4

tnitial |

 
-’ Gase 1:19-cv-00971 Document 1-4 Filed 07/26/19 Page 8 of 9 PagelD #: 21
FSA-2026 (09-07-10) . Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If"Debt Write Down,” "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
' assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

a d (f)
FUND cope FACE AMOUNT | INTEREST RATE sary onronaL SORROWER ME
(MM-DD-YYYY)
$ %
3 %
3 %
$ | %
$ %
3 %
$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described.notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations.

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the Joan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

Initial __. Date rf or

 

 
*, .. » Case 1:19-cv-00971 Document 1-4 Filed 07/26/19 Page 9 of 9 PagelD #: 22
FSA-2026 (09-07-10) Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shail constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

23. LL E and notice are Waived.
Lhe fo We or ; February 6, 2012
=

LINTON RAY NEVILS,” JR. ,

 

 

NOTE: The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The authority for requesting
ihe information identified on this form is the Consolidated Farm and Rural Development Aci, as amended (7 U.S.C. 1921 et seq). The
information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing of loans and ioan guarantees.
The information collected on this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, and
nongovernmental entities that have been authorized access to the information by statute or regulation and/or as described in the applicable
Routine Uses identified in the System of Records Notice for USDA/FSA-14, Applicant/Borrower. Providing the requested information is
voluntary. However, failure to fumish the requested information may resuit in a denial for loans and loan guarantees, and servicing of loans
and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the information provided.

According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
collection of information unless it displays a valid OMB control nurnber. The valid OMB control number for this information collection is
0560-0237. The time required to complete this information collection is estimated to average 20 minutes per response, including the time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.

 

 

 

 

 
 

mt

  

Form Approved - OMB No. 0560-0237

This form is available electronically. (See Page 3 for Privacy Act ‘and Paperwork Reduction Act Statements.)

 

 

PNT OF AGRICULTURE Position 2

 
 
 

 

 

 

 

 

 

FSA-2026 RINT
(12-05-12) arm Service Agency
PROMISSORY NOTE
1. Name 2. State 3. County
Clinton Ray Nevils, Ur. nouisiana Avoyeliles
4. Case Number 5. Fund Code , 6. Loan Number, 7. Date
22-005-434814279 44 Ve March 5, 2033
{
8 TYPE OF ASSISTANCE 9. ACTION REQUIRING PROMISSORY NOTE:
Operating Loan ‘
| Initial loan [] Conservation easement [| Deferred payments
im Consolidation Rescheduling C] Debt write down
L | Subsequent loan fl Reamortization

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the

United States of America, acting through the Farm Service Agency, United States Department of Agriculture (“Government”), or its

assigns, at its office in (a) 629 Tunica Drive West, Marksville LA or at such other place as the Government may later
designate in writing, the principal sum of (6) SEVENTEEN THOUSAND NINETY & 57/100

 

 

 

 

 

dollars (¢) (§@ 17,080.57 , plus interest on
the unpaid principal balance at the RATE of (d) ONE AND ONE-EIGHTH
percent fg) 1.125 %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may

CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's last known address. The new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in Item 8.

11. Principal and interest shall be paidin (a) sixTEEN

 

installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

(b} Installment amount (c) Due Date (b)} Installment amount (c) Due Date
$2,245.00 © ~ 91/01/2015 $1,245.00 , O1/01L/2016
$ $
$ $
$ 5
and fd) $ 1,245.00 thereafter on the fg) FIRST of each (f) YEAR until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) FIFTEEN years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments.

12. If the total amount of the loan is not advanced at the time of Ioan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.

The U.S. Department of Agriculture (USDA) prohibits discrimination in all of its programs and activities on the basis of race, color, national ongin, age, disability, and where applicable, sex, marital status,
familial status, parental status, religion, sexual orientation, political beliefs, genefic information, reprisal, or because aif or part of an individual's incame is derived from any public assistance program. (Not
ail prohibited bases apply fo all programs.) Persons with disabilities who require alternative means for communication of program information (Braille, farge print, audiotape, etc. ) should contact USDA's
TARGET Center at (202} 720-2600 (voice and TDD). To fife a complaint of discrimination, write to USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 7400
independence Avenue, S.W., Stop 9410, Washington, DC 20250-9410, or call toll-free at (886) 632-9992 (English) or (800) 877-8339 (TDD) or (886) 377-8642 (English Federal-relay} or (800) 845-6736
(Spanish Federalrelay). USDA is:an equal opportunity provider and employer.

Initial _( 7 Date —?/ SA) Z

 

 
. a Case 1:19-cv-00971 Document 1-5 Filed 07/26/19 Page 2 of 9 PagelD # 24 -
FSA-2026 (12-05-12} Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be. immediately due and payable by the Borrower to the Government without demand.

14, Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If"Debt Write Down," “Consolidation,” "Rescheduling," or "Reamortization” is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

PUNT. BODE / (b) (c) d) (©): LAST INSTALL,
LOANNO. PACE AMOUNT | INTERESTRATE | aaron vyyy) ORIGINAL BORROWER naocey
44-06 § 16,878.83 1.125 %| 01-22-13 | CLINTON RAY NEVILS, JR. 01-01-2028

3 | %

$ %

3 “”

$ %

$ %

$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shali continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations.

19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

Initial Z __ Date 2fz. ft ¢

 

 
on Case 1:19-cv-00971 Document 1-5 Filed 07/26/19 Page 3 of 9 PagelD #: 25
FSA-2026 (12-05-12) : Page 3 of 3
20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that

will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the-Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

23. Presentment, protest, and notice are waived.

Signature(s) As Described In State Supplement:

[bbe for 2A 2: MARCH 5, 2014

CLINTON RAY NEVTLS, JR.

 

 

NOTE: The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The authority for requesting
the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1927 ef seq.). The
information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing of loans and foan guarantees.
The information collected an this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, and
nongovernmental entities that have been authorized access to the information by statute or regulation and/or as described in the applicable
Routine Uses identified In the System of Records Notice for USDA/FSA-14, Applicani/Borrower. Providing the requested information is
voluntary. However, failure to furnish the requested information may result in a denial for loans and loan guarantees, and servicing of loans
and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the information provided.

According fo the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond fo, a
collection of information unless it displays a valid OMB control number. The valid OMB control number for this information colfection is
0560-0237. The time required to complete this information collection is estimated to average 20 minutes per response, including the time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.

 

 

 
Case 1:19-cv-00971 Document1-5 Filed 07/26/19 Page 4o0f9 PagelID#: 26

Form Approved - OMB No. 0560-0237

 

 

 

 

 

 

 

 

 

Chis form is available electronically, (See Page 3 for Privacy Act and Public Burden Statements. }
FSA-2026 U.S. DEPARTMENT OF AGRICULTURE Position 2
- (09-07-10) Farm Service Agency
PROMISSORY NOTE
1. Name 2. State 3. County
CLINTON RAY NEVILS, OR. , Louisiana Avoyelles
4. Case Number 5. Fund Code 6. Loan Number. 7. Date
22-005-XXXXx-4279 44 JANUARY 22, 2013
8. TYPE OF ASSISTANCE 9. ACTION REQUIRING PROMISSORY NOTE:
OPERATING
CJ Initiai loan [J Conservation easement CI Deferred payments
C7 Consolidation Rescheduling J Debt write down
LJ Subsequent loan CI Reamortization

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America Department of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at
its office in fa) 629 Tunica Drive West, Marksville LA 71351 or at such other place as the Government may later
designate in writing, the principal sum of (6) SIXTEEN THOUSAND EIGHT HUNDRED SEVENTY HIGHT & 63 /100 .
dollars fc) ($§ 16,878.83 , plus interest on
the unpaid principal balance at the RATE of (d) one & ONE-EIGHTH
percent fg) 1.125 %) per annum. If this note is for a Limited Resource lo (in {cated in Item 8) the Government may
CHANGE THE RATE OF INTEREST in accordance with its regulations, by givi g@h orrower thirty (30) days prior written
notice by mail to the borrower's last known address. The new interest “f all md the highest rate established in the

 

 

 

 

 

 

Government's regulations for the type of loan indicated in Item 8. e

 

 

 

 

 

 

 

 

 

 

 

 

 

V
. _ . e? c 4 ¢ 6 ° |
tl. Principal and interest shall be paid in (a) stxtEEn
installments as indicated below, except as modified by a different rate of interest on or before the following dates:
(b) Installment amount (c} Due Date | (b) Installment amount (c} Due Date
$ 1,230.00 01/01/2014 $ 1,230.00 01/01/2015
$ $
3 5
$ $
and (@} $ 1,230.00 thereafter on the (e) FIRST of each (ff YEAR until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable (g) FIFTEEN years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments. ,

12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as .
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.

The U.S. Department of Agriculture {USDA) prohibits discrimination in all of ifs programs and activities on the basis of race, color, national origin, age, disability, and where applicable, sex, marital status,
familial stetus, parental status, religion, sexual onentation, political beliefs, genetic information, reprisal, or because aif or part of an individual's income is derived from an YY public assistance program. (Not
ail prohibited bases apply fo alf programs.) Persons with disabilities who require alfernative means for communication of Program information (Braille, large print, audiotape, etc.) should contact USDA's
TARGET Center at (202) 720-2600 (voice and TDD). To fife a complaint of discrimination, write to USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Cial Rights, 7400
Independence Avenue, S.W, Stop 9470, Washington, DC 20260-94 10, or call toll-free at (866) 632-9992 (English) or (800) 877-8339 (TDD) or (866) 377-8642 (English Federal-relay) or (800} 845-6736
(Spanish Federal-relay). USDA is an equal opportunity provider and employer.

Initial ( Date oe , 5
Case 1:19-cv-00971 Document 1-5 Filed 07/26/19 Page 5 of 9 PagelD #: 27

FSA-2026 (09-07-10) Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the
loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan
evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shail not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
‘consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes or
assumption agreements under new terms:

 

 

 

 

 

 

 

 

 

FUND CODE/ . ©) () yO ©) LAST INSTALL,
LOAN NO. FACE AMOUNT INTEREST RATE (MM-DD-YYYY) ORIGINAL BORROWER DUE
(MM-DD-YYYY)
44-03 $ 20,000.00 1.375 % 02/09/2012 CLINTON NEVILS, UR. 61/01/2019
3 %
$ %
§ ; _ %
$ ; %
3 %
$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations. .

19. If at any time it shall appear to the Government that the Borrower tay be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a Joan in sufficient amount-to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

Initial Co Date thal» .

 
Case 1:19-cv-00971 Document 1-5 Filed 07/26/19 Page 6 of 9 PagelID#: 28
FSA-2026 (09-07-10) Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may. declare ail or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Goverment and to its future regulations not inconsistent with the express provisions of this note.

 

23. Presentment, pri and notice are waived,
nd.
on

>
Lah Zo. JANUARY 22, 2013
EGLINTON RAY NEVILS, JR.

 

 

NOTE: The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The authority for requesting
the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 et. seq.). The
information will be used to determine eligibility and feasibility for loans and loan guarantees, and Servicing of ioans and loan guarantees.
The information collected an this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, and
nongovemmental entities that have been authorized access to the information b y statute or regulation and/or as described in the applicable
Routine Uses identified in the System of Records Notice for USDA/FSA-14, Applicant/Borrower. Providing the requested information is
voluntary. However, failure to furnish the requested information may result in a denial for loans and loan guarantees, and servicing of foans
and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the information provided.

According to the Paperwork Reduction Act of 1 995, an agency may not conduct or sponsor, and a person is not required to respond to, a
collection of information unless it displays a valid OMB control number. The valid OMB contro! number for this information collection is
0560-0237. The time required to complete this information collection is estimated to average 20 minutes per response, including the time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed. and completing and reviewing the
collection of information, RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE,

 
Gase 1:19-cv-00971 Document 1-5 Filed 07/26/19 Page 7 of 9 PagelD #: 29
Form Approved - OMB No. 0560-0237

 

 

 

 

 

 

fhis form is available electronically. {See Page 3 for Privacy Act and Public Burden Statements.)
FSA-2026 U.S. DEPARTMENT OF AGRICULTURE Position 2
(09-07-40) . . Farm Service Agency
PROMISSORY NOTE
1. Name 2. State 3. County
CLINTON RAY NEVILS, UR. Louisiana Avoyelles
4, Case Number 5. Fund Code 6. Loan Number 7. Date
22-005-434-8]-4279 44 03 FEBRUARY 9, 2012
8. TYPE OF ASSISTANCE 9. ACTION REQUIRING PROMISSORY NOTE:
Operating.
Initial loan C] Conservation easement ] Deferred payments
] Consolidation [] Rescheduling [] Debt write down
| Subsequent loan [] Reamortization

 

 

 

 

10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the

United States of America Department of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at

its officein (a) 629 Tunica Drive West, Marksville LA 71351  oratsuch other place as the Government may later
’ designate in writing, the principal sum of (6) TWENTY THOUSAND & NO/100 .

 

 

 

 

 

dollars (ec) (§ 20,000.00 , plus interest on
the unpaid principal balance at the RATE of (d) one & Three-Eights
percent (2) 1.375 %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may

CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's last known address. The new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in Item 8.

11. Principal and interest shall be paid in fa) seven

 

installments as indicated below, except as modified by a different rate of interest on or before the following dates:

 

 

 

 

 

 

 

 

 

 

 

(b) Installment amount (c) Due Date (>) Installment amount (c) Due Date
$ 3,017.00 01/01/2013 $ 3,017.00 01/01/2014
$ $
$ $
$3 $
and (@) $ 3,917.06 thereafter on the (¢) January 1st of each (f) Year until the
principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, ifnot sooner
paid, shall be due and payable (g) EIGHT years from the date of this note, and except that prepayments may

be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
of payments.

12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
disbursed.

The U.S. Department of Agriculture (USDA) prohibits discrimination in ail of its programs and activities on the basis of race, color, national origin, age, disability, and where applicable, sex, manta status,
familial status, parental stafus, religion, sexual orientation, political beliefs, genetic information, reprisal, or because all or part of an individual's income is derived from any public assistance program. (Nat
ail prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information (Braille, large print, audiotape, ete.) should contact USDA's
TARGET Center at {202) 720-2600 (voice and TOD). To file a complaint of discrimination, write ta USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 1400
independence Avenue, $.W., Stop $410, Washington, DC 20250-9416, or call tol-free at (866) 632-9992 (English) or (809) 877-8339 (TDD) or (866) 377-8842 (English Federal-relay) or (800) 845-6736
(Spanish Federairelay). USDA is an equal opportunity provider and employer.

 
- Case 1:19-cv-00971 Document 1-5 Filed 07/26/19 Page 8 of 9 PagelD #: 30
FSA-2026 (09-07-10) Page 2 of 3

13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the

loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan

evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the principal of the
_ debt evidenced by this note and be immediately due and payable by the Borrower to the Government without demand.

14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part 765, or
any successor regulation.

15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
Borrower, Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under this
note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless
the Government consents otherwise in writing, the Borrower will operate such property as a farm.

17. If"Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization” is indicated in Item 9, this note is given to
consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on thé following described notes or
assumption agreements under new terms: ,

 

 

 

 

 

 

 

 

 

a d @
FUND coDH FACE AMOUNT -| INTEREST RATE ae | ORIGINAL BORROWER “vaso vevy
$ | %
$ %
$ — %
s %
§ %
$ %
$ %

 

 

 

 

 

 

18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan evidenced
by this note, and for any other related obligations.

19. Ifat any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible cooperative
or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower will, at the
Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay
for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note was made to the
Borrower as a nonprogram loan or a Conservation Loan.

i

Initial Z Date A/ fs [A

 

 
Case 1:19-cv-00971 Document1-5 Filed 07/26/19 Page 9 of 9 PagelD #: 31
FSA-2026 (09- 07-10) Page 3 of 3

20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose that
will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or securing or otherwise
relating to such debt; and default under any such other instrument shall constitute default under this note. Upon such default, the
Government at its option may declare all or any part of any such indebtedness immediately due and payable.

22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and Rural
Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
Government and to its future regulations not inconsistent with the express provisions of this note.

7 Presentment, protest, and notice ar ved

4... Aes February 6, 2012

LE RAY NEVILS, AR.

 

 

NOTE: _— The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C, 5524 - as amended). The authority for requesting
the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 et seq). The
information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing of loans and loan guarantees.
The information collected on this form may be disclosed to other Federal, State, and local government agencies, Tribal agencies, and
nengovernmental entities that have been authorized access to the information by statute or reguiation and/or as described in the applicable
Routine Uses identified in the System of Records Notice for USDA/FSA-14, Applicant/Borrower. Providing the requested information is
voluntary. However, failure to furnish the requested information may resuit in a denial for loans and loan guarantees, and servicing of loans
and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be applicable to the information provided.

According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection is
‘0560-0237. The time required to complete this information collection is estimated to average 20 minutes per response, including the time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the
collection of information, RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.

 

 

 

 
Case 1: 19- “CV 00971 “Document 1-6 Filed 07/26/19 Page’1 of 7-Pagell a . Sas No. 0560-0238
This form is availableg nase en (See--age TL ReRI GHA” GH No Statements).

FSA-2028 U.S. DEPARTMENT OF AGRICULTURE Position 1
(09-03-10) Farm Service Agency ,

     
   

SECURITY AGREEMENT

 

 

 

1. THIS SECURITY AGREEMENT, dated (a) February 9, 2012 , is made between the United States
of America, acting through the U.S. Department of Agriculture, Farm Service Agency (Secured Party) and ()

CLINTON R NEVILS JR

 

(Debtor), whose mailing address is (c)
PO BOX 341, EVERGREEN, LA 71333-0341

 

 

2. BECAUSE Debtor is justly indebted to Secured Party as evidenced by one or more certain promissory notes or other
instruments, and in the future may incur additional indebtedness to Secured Party which will also be evidenced by one or more
promissory notes or other instruments, all of which are called "Note," which has been executed by Debtor, is payable to the
order of Secured Party, and authorizes acceleration of the entire indebtedness at the option of Secured Party upon any default
by Debtor; and

The Note evidences a loan to Debtor, and Secured Party at any time may assign the Note to any extent authorized by the
Consolidated Farm and Rural Development Act or any other Act administered by Secured Party; and

It is the purpose and intent of this Security Agreement to secure prompt payment of the Note and the timely performance of all
obligations and covenants contained in this Security Agreement; and

NOW THEREFORE, in consideration of said loans and (1) to secure the prompt payment of all existing and future indebtedness
and liabilities of Debtor to Secured Party and of all renewals and extensions of such indebtedness and any additional loans or
future advances to Debtor before or after made by Secured Party under the then existing provisions of the Consolidated Farm

and Rural Development Act or any other Act administered by Secured Party all with interest; (2) in any event and at all times to
secure the prompt payment of all advances and expenditures made by Secured Party, with interest, as described in this Security
Agreement; and (3) the timely performance of every covenant and agreement of Debtor contained i in this Security Agreement or
in any supplementary agreement.

DEBTOR GRANTS to Secured Party a security interest in Debtor's interest in the following described collateral, including the
proceeds and products thereof, accessions thereto, future advances and security acquired hereinafter (collateral); provided
however the following description of specific items of collateral shall not in any way lumit the collateral covered by this Security
Agreement and the Secured Party's interest therein (q):

we LE om afer

 
er GASG of 19-Cv-00971 Document 1-6 Filed 07/26/19 Page 2 of 7 PagelD #: 33 page 2 of 7

(b) All crops, annual and perennial, and other plant or farm products now planted, growing or grown, or harvested or which are
planted after this Security Agreement is signed or otherwise become growing or harvested crops or other plant products (Z)
within the one-year period or any longer period of years permissible under State law, or (2) at any time after this Security
Agreement is signed if no fixed maximum period is prescribed by State law, including crops and plant products now planted,
to be planted, growing or grown or harvested on the following described real estate:

 

(2)

(4)

 

 

 

 

 

 

 

2860 Tarpley LLC

 

 

 

 

” Approximate © Otome Named Town or Other ne
Farm or Other Real Estate Owner Number of Acres County and State Description

7911 Todd Cullen 229 AVOYELLES, LA
7037 Marie Lacour 20 AVOYELLES, LA
9512 Marvin Tanner 51 AVOVELLES, LA
7307 Malcolm Bordelon 63 AVOYELLES, LA
6748 Seven Clark 55 AVOYELLES, LA
4620 Donna Bordeion 19 _ AVOYELLES, LA

335 AVOYELLES, LA

 

Including all entitlements, benefits, and payments from all State and Federal farm programs; all crop indemnity payments; all
payment intangibles arising from said crops and all general intangibles arising from said crops: and all allotments and quotas
existing on or leased and transferred or to be leased and transferred to the above described farms as well as any proceeds

derived from the conveyance or lease and transfer by the Debtor to any subsequent party.

L) |
Initial Date

Lee

ily

 

 
FSA-2028

(ASG 4:19-cv-00971 “Document 1-6 Filed 07/26/19 Page 3 of 7 PagelD #: 34 Page 3 of 7

{c) All farm and other equipment (except small tools and small equipment such as hand todls, power lawn mowers and other
items of like type unless described below), and inventory, now owned or hereafter acquired by Debtor, together with all
replacements, substitutions, additions, and accessions thereto, including but not limited to the following which are located

 

 

 

 

 

 

 

 

 

 

in the State(s) of (7) __ Louisiana
(2) (3) (4) (5) (8) (7) (8) (9)
Line Quantity . Kind Manufacturer Size and Type =| Condition Year Serial or Model No.
No. :
1 1 | Planter John Deere 8 row Good
2 1 | Hipper Amco 8 row Good
3 1 | Disc Case 496-25 ft Good
4 1 | Spray S&N 45 ft Good
Boom/Tank/Pump -
5 1 | Roller Shopmade 8 row Fair
6 1|4 Wheeler Honda 300 Rubicon Good 2010
7 1 | Horse Trailer Wew 18 ft Good 1999
& 1 | Camper Trailer Puma 29 ft bumper pull |Good 2009

 

 

 

 

 

 

 

 

(10) Including the following described fixtures which are affixed, or are to be affixed to real estate, as extracted collateral; or
timber to be cut, all of which, together with the associated real estate, are more particularly described as follows:

Initial

 

 

 

 
ESA-2028 GARE d,' 19-cv-00971 “Document 1-6 Filed 07/26/19 Page 4 of 7 PagelD #: 35 Page 4 of 7

{d) All livestock (except livestock and poultry kept primarily for subsistence purposes), fish, bees, birds, furbearing animals,
other animals produced or used for commercial purposes, other farm products, and supplies, now owned or hereafter
acquired by Debtor, together with all increases, replacements, substitutions, and additions thereto, including but not limited

to the following located in the State(s) of (7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{2) (3). 4) (5) (6) (7) (8} (9)
Line Quaniity Kind or Sex Breed Color Weight Age Brand or Other identification
No.

0 0
0 0
0 0
0 0
0 u
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
Initial an Date alo

 

 
FSA-2028 GB8804: 19-cv-00971 “Document 1-6 Filed 07/26/19 Page S of 7 PagelD #: 36 page § of 7

(e)

All accounts, deposit accounts, goods, ‘supplies, inventory, supporting obligations, investment property, certificates of title,
payment intangibles, and general intangibles, including but not limited to the following:

3. DEBTOR WARRANTS, COVENANTS, AND AGREES THAT:

{a)

()

(c)

(qd)

(e)

oy

(g)

(h)

Debtor is the absolute and exclusive owner of the above-described collateral, and any marks or brands used to describe
livestock are the holding brands and carry the title, although the livestock may have other marks or brands, and such collateral
is free from all liens, encumbrances, security and other interests except (1) any existing liens, encumbrances, security or other
interests in favor of Secured Party which shall remain in full force and effect; (2) any applicable landlord's statutory liens; and
(3) other liens, encumbrances, security or other interests previously disclosed to Secured Party in the loan application, farm
operating plan or other loan documents. Debtor will defend the collateral against the claims and demands of all other persons.

Statements contained in Debtor's loan application and related loan documents are true and correct and that Debtor's name, as
stated in the loan application and in this Security Agreement, is Debtor's complete legal name; and Debtor will (7) use the loan
funds for the purposes for which they were or are advanced; (2) comply with such farm operating plans as may be agreed upon
from time to time by Debtor and Secured Party; (3} care for and maintain collateral in a good and husbandlike manner; (4)
insure the collateral in such amounts and manner as may be required by Secured Party, and if Debtor fails to do so, Secured
Party, at its option, may procure such insurance; (3) permit Secured Party to inspect the collateral at any reasonable time; (6)
not abandon the collateral or encumber, conceal, remove, sell or otherwise dispose of it or of any interest in the collateral, or
permit others to do so, without the prior written consent of Secured Party; (7) not permit the collateral to be levied upon,
injured or destroyed, or its value to be impaired, except by using harvested crops in amounts necessary to care for livestock
covered by this Security Agreement; and (8) maintain accurate records of the collateral, furnish Secured Party any requested
information related to the collateral and allow Secured Party to inspect and copy all records relating to the collateral.

Debtor will pay promptly when due all (J) indebtedness evidenced by the Note and any indebtedness to Secured Party secured
by this Security Agreement; (2) rents, taxes, insurance premiums, levies, assessments, liens, and other encumbrances, and
costs of lien searches and maintenance and other charges now or later attaching to, levied on, or otherwise pertaining to the
collateral or this security interest; (3) filing or recording fees for instruments necessary to perfect, continue, service, or
terminate this security interest; and (4) fees and other charges now or later required by regulations of the Secured Party.

Secured Party is authorized to file financing statements describing the collateral, to file amendments to the financing statements
and to file continuation statements.

Debtor will immediately notify Secured Party of any material change in the collateral or in the collateral’s location; change in
Debtor's name, address, or location; change in any warranty or representation in this Security Agreement; change that may
affect this security interest or its perfection; and any event of default.

Secured Party may at any time pay any other amounts required in this instrument to be paid by Debtor and not paid when due,
including any costs and expenses for the preservation or protection of the collateral or this security interest, as advances for
the account of Debtor. Ali such advances shall bear interest at the rate bomme by the Note which has the highest interest rate.

All advances by Secured Party as described in this Security Agreement, with interest, shall be immediately due and payable by
Debtor to Secured Party without demand and shail be secured by this Security Agreement. No such advance by Secured Party
shall relieve Debtor from breach of the covenant to pay. Any payment made by Debtor may be applied on the Note or any
indebtedness to Secured Party secured hereby, in any order Secured Party determines.

In order to secure or better secure the above-mentioned obligations or indebtedness, Debtor agrees to execute any further
documents, including additional security instruments on such real and personal property as Secured Party may require and to
take any further actions reasonably requested by Secured Party to evidence or perfect the security interest granted herein or to

orem oranted "E ed Party herein.
Initial Date 2. G / a

 
FSA-2028 6880d:19-cv-00971 | Document 1-6 Filed 07/26/19 Page 6 of 7 PagelD #: 37 page 6 ot7
4. IT IS FURTHER AGREED THAT: .

(a)
(b)

(c)

Until default, Debtor may retain possession of the collateral.

Default shall exist under this Security Agreement if Debtor fails to perform or discharge any obligation or to pay promptly
any indebtedness secured by this Security Agreement or to observe or perform any covenants or agreements in this
Security Agreement or in any supplementary agreement contained, or if any of Debtor's representations or warranties
herein prove false or misleading, or upon the death or incompetency of the parties named as Debtor, or upon the
bankruptcy or insolvency of any one of the parties named as Debtor. Default shall also exist if any loan proceeds are used
for a purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands, as
described in 7 CFR Part 1940, Subpart G, Exhibit M or any successor regulation. Upon any default:

(1) Secured Party, at its option, with or without notice as permitted by law may (a) declare the unpaid balance on the
Note and any indebtedness secured by this Security Agreement immediately due and payable; (b) enter upon the
premises and cultivate and harvest crops, take possession of, repair, improve, use, and operate the collateral or make
equipment usable, for the purpose of protecting or preserving the collateral or this lien, or preparing or processing
the collateral for sale, and (c¢) exercise any sale or other rights accorded by law. Secured Party may disclaim all
warranties relating to title, possession, quiet enjoyment, merchantability, fitness or the like in any disposition of the
collateral;

(2) Debtor (a) agrees to assemble the collateral and make it available to Secured Party at such times and places as
designated by Secured Party; and (b) waives all notices, exemptions, compulsory disposition and redemption rights;

(3) A default shall exist under any other security instrument held by Secured Party and executed or assumed by Debtor
on real or personal property. Likewise, default under such other security instrument shall constitute default under
this Security Agreement.

Proceeds from disposition of collateral shall be applied first on expenses of retaking, holding, preparing for sale,
processing, selling and the like and for payment of reasonable attomeys' fees and legal expenses incurred by Secured
Party, second to the satisfaction of prior security interests or liens to the extent required by law and in accordance with
current regulations of the Secured Party, third to the satisfaction of indebtedness secured by this Security Agreement,
fourth to the satisfaction of subordinate security interests to the extent required by law, fifth to any obligations of Debtor
owing to Secured Party and sixth to Debtor. Any proceeds collected under insurance policies shall be applied first on
advances and expenditures made by Secured Party, with interest, as provided above, second on the debt evidenced by
the Note, unless Secured Party consents in writing to their use by Debtor under Secured Party's direction for repair or
replacement of the collateral, third on any other obligation of Debtor owing to Secured Party, and any balance shall be
paid to Debtor unless otherwise provided in the insurance policies. Debtor will be liable for any deficiency owed to
Secured Party after such disposition of proceeds of the collateral and insurance.

(d) It is the intent of Debtor and Secured Party that to the extent permitted by law and for the purpose of this Security

(e)

(f)

(g)

(h)

Initial

Agreement, no collateral covered by this Security Agreement is or shall become realty or accessioned to other goods.

Debtor agrees that the Secured Party will not be bound by any present or future State exemption laws. Debtor expressly
WAIVES the benefit of any such State laws.

Secured Party may comply with any applicable State or Federal law requirements in connection with the disposition of the
collateral and compliance will not be considered to adversely affect the commercial reasonableness of any sale of the
collateral.

This Security Agreement is subject to the present regulations of the Secured Party and to its future regulations not
inconsistent with the express provisions of this Security Agreement.

If any provision of this Security Agreement is held invalid or unenforceable, it shall not affect any other provisions, but
this Security Agreement shall be construed as if it had never contained such invalid or unenforceable provision.

pate_2 hy; a

 
“ FSA-2028 HSE: d:19-cv-00971 “Document 1-6 Filed 07/26/19 Page 7 of 7 PagelD #: 38 page 7 of 7

G@) The rights and privileges of Secured Party under this Security Agreement shall accrue to the benefit of its successors and
assigns. All covenants, warranties, representations, and agreements of Debtor contained in this Secunty Agreement are
joint and several and shall bind personal representatives, heirs, successors, and assigns.

Gj) Ifat any time it shall appear to Secured Party that Debtor may be able to obtain a loan from other credit sources, at
reasonable rates and terms for loans for similar purposes and periods of time, Debtor will, upon Secured Party's request,
apply for and accept such loan in sufficient amount to pay the Note and any indebtedness secured by this Security
Agreement. Debtor will be responsible for any application fees or purchase of stock in connection with such loan. The
provisions of this paragraph do not apply if the Note secured by this Security Agreement is for a Conservation Loan.

(k} Failure of the Secured Party to exercise any right, whether once or often, shall not be construed as a waiver of any
covenant or condition or of the breach of such covenant or condition. Such failure shall also not affect the exercise of
such right without notice upon any subsequent breach of the same or any other covenant or condition.

{) SECURED PARTY HAS INFORMED DEBTOR THAT DISPOSAL OF PROPERTY COVERED BY THIS
SECURITY AGREEMENT WITHOUT THE CONSENT OF SECURED PARTY, OR MAKING ANY FALSE
STATEMENT IN THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, MAY
CONSTITUTE A VIOLATION OF FEDERAL CRIMINAL LAW.

5. CERTIFICATION
ft certify that the information provided is true, complete and correct to the best of my knowledge and is provided in good

faith. (Warning: Section 1001 of Title 18, United States Code, provides for criminal penalties to those whe provide faise
Statements. If any information is found to be or incomplete, such finding may be grounds for denial of the requested

action.}
6A. nl z= 1 EN 6B. (Date) Gf f P

CLINTON RNEVILS JR" 7

  

(Pate)

 

Debtor

 

NOTE: The following statement is made in accordance with the Privacy Act of 1974 (5 U_S.C. 552a - as amended). The authority for
requesting the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C.
1921 et. seq.). The information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing
of loans and loan guarantees. The information collected on this form may be disclosed to other Federal, State, and local
government agencies, Tribal agencies, and nongovernmental entities that have been authorized access to the information by
statute or regulation and/or as described in the applicable Routine Uses identified in the System of Records Notice for
USDA/FSA-14, Applicant/Borrower. Providing the requested information is voluntary. However, failure to furnish the requested
information may result in a denial for loans and loan guarantees, and servicing of loans and foan guarantees. The provisions of
criminal and civil fraud, privacy, and other statutes may be applicabie to the information provided.

According fo the Paperwork Reduction Act of 1995, an agency may nat conduct or sponsor, and a person is not required fo
respond to, a collection of information unless it displays a valid OMB contro! number. The valid OMB control number for this
information collection is 0560-0238, The time required fo complete this information collection is estimated to average 20
minutes per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining
the data needed, and: completing and reviewing the collection of information. RETURN THIS COMPLETED FORM TO YOUR.
COUNTY FSA OFFICE.

 

 

 

The U.S. Department of Agriculture (USDA) prohibits discrimination in all of its programs and activities on the basis of race, color, national origin, age, disability, and
where applicable, sex, marital status, familial status, parental status, religion, sexual orientation, political beliefs, genetic information, reprisal, or because ail or part of an
individual's income fs derived from any public assistance program. (Not ail prohibited bases apply to all programs.) Persons with disabilities who require alternative means
for communication of program information (Braille, large print, audictape, efc.) should contact USDA's TARGET Center af (202) 720-2600 (voice and TDD).

To file a complaint of discrimination, write to USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 1400 Independence Avenue,
5.W., Stop 9470, Washington, DC 20250-9470, or call toll-free at (866) 632-9992 (English) or {800) 877-8339 (TDD) or (866) 377-8642 (English Federai-relay) or (800) &45-
6736 (Spanish Federal-relay}. USDA is an equal opportunity provider and employer. °

 

 

 
Case 1:19-cv-00971 “Document 1-7 Filed 07/26/19 Page'1 of 7 PagelD #: 39

Form Approved - OMB No. 0560-0238

This form is available (See Page 7 for Privacy Act and Public Burden Statements).

 

     
 

 
 

 

 

 

 

FSA-2028 ; U.S. DEPARTMENT OF AGRICULTURE Position 1
(09-03-10) : Farm Service Agency
: b _ Z. SECURITY AGREEMENT
1. THIS SECURITY AGREEMENT, dated (a)__ January 22, 2013 , is made between the United States

 

of America, acting through the U.S. Department of Agriculture, Farm Service Agency (Secured Party) and (4)
CLINTON R NEVILS JR :

 

(Debtor), whose mailing address is (c)
PO BOX 341, EVERGREEN, LA 71333-0341

 

2. BECAUSE Debtor is justly indebted to Secured Party as evidenced by one or more certain promissory notes or other
instruments, and in the future may incur additional indebtedness to Secured Party which will also be evidenced by one or more
promissory notes or other instruments, all of which are called "Note," which has been executed by Debtor, is payable to the
order of Secured Party, and authorizes acceleration of the entire indebtedness at the option of Secured Party upon any default
by Debtor; and

The Note evidences a loan to Debtor, and Secured Party at any time may assign the Note to any extent authorized by the
Consolidated Farm and Rural Development Act or any other Act administered by Secured Party; and

It is the purpose and intent of this Security Agreement to secure prompt payment of the Note and the timely performance of all
obligations and covenants contained in this Security Agreement; and

NOW THEREFORE, in consideration of said loans and (7) to secure the prompt payment of ail existing and future indebtedness
and liabilities of Debtor to Secured Party and of all renewals and extensions of such indebtedness and any additional loans or
future advances to Debtor before or after made by Secured Party under the then existing provisions of the Consolidated Farm

and Rural Development Act or any other Act administered by Secured Party all with interest; (2) in any event and at all times to
secure the prompt payment of all advances and expenditures made by Secured Party, with interest, as described in this Security
Agreement; and (3) the timely performance of every covenant and agreement of Debtor contained in this Security Agreement or
in any supplementary agreement.

DEBTOR GRANTS to Secured Party a security interest in Debtor's interest in the following described collateral, including the
proceeds and products thereof, accessions thereto, future advances and security acquired hereinafter (collateral); provided
however the following description of specific items of collateral shall not in any way limit the collateral covered by this Security
Agreement and the Secured Party's interest therein (a):

Initial Date f bah

 
Case 1:19-cv-00971 _Document 1-7 Filed 07/26/19 Page 2 of 7 PagelD #: 40

FSA-2028 (09-03-10)

Page 2 of 7

(b) All crops, annual and perennial, and other plant or farm products now planted, growing or grown, or harvested or which are
planted after this Security Agreement is signed or otherwise become growing or harvested crops or other plant products (1)
within the one-year period or any longer period of years permissible under State law, or (2) at any time after this Security
Agreement is signed if no fixed maximum period is prescribed by State law, including crops and plant products now Planted,
to be planted, growing or grown or harvested on the following described real estate:

 

{1}
Farm or Other Real Estate Owner

(2)

Approximate

Number of Acres

(3)

County and State

(4)
Approximate Distance and Direction
from Named Town or Other
Description

 

 

 

 

 

 

 

 

 

 

 

 

 

7037 Marie Lacour 18 AVOYELLES, LA
5512 Marvin Tanner 46 AVOYELLES, LA
6687 Todd Cullen 83 AVOYELLES, LA
7307 Malcolm Bordelon 6] AVOYELLES, LA
7911 Inez Griffin 118 AVOYELLES, LA
6748 Steven Clark 55 AVOYELLES, LA
2860 Carroll Boquet 347 AVOYELLES, LA
7574 J immie Wilkinson 114 AVOYELLES, LA
6765 Steven Clark 133 AVOYELLES, LA
7725 Carol Aymond Sr. 11 AVOYELLES, LA

 

 

Including all entitlements, benefits, and payments from all State and Federal farm programs; all crop indemnity payments; all
payment intangibles arising from said crops and all general intangibles arising from said crops; and all allotments and quotas
existing on or leased and transferred or to be leased and transferred to the above described farms as well as any proceeds

derived from the conveyance or lease and transfer by the Debtor to any subsequent party.

Initial (? Date WI:

 

 
’ Case 1:19-cv-00971 Document 1-7 Filed 07/26/19 Page 3.of 7 PagelD # 41
FSA-2028 (09-03-10) mee oe Page 3 of 7
(c) All farm and other equipment (except small tools and small equipment such as hand tools, power lawn mowers and other

items of like type unless described below), and inventory, now owned or hereafter acquired by Debtor, together with all
replacements, substitutions, additions, and accessions thereto, including but not limited to the following which are located

 

 

 

 

 

 

 

 

 

 

 

 

in the State(s) of (7) Louisiana _:
(2) (3) (4) (5) (6) (7} _ @) (9)
’ Line Quantity Kind Manufacturer Size and Type Condition Year Serial or Model No.
No. :
1 1 | Planter John Deere 8 row Good
2 1 | Hipper Amco 8 row Good
3 1 | Disc Case 496-25 ft Good
4 1 | Spray S&N 45 ft Good
Boom/Tank/Pump
3 1| Roller Shopmade 3 row Fair
6 1 | Ditcher
7 1 | Tractor Case IH 7130 Good 1988 JJA0007882
8 1} Pickup Ford F-150 Crew Cab [Good 2010
4x4
9 1 | 4 wheeler Honda 500 Rubicon Good 2010
10 - 1] Horse Trailer W&W 18 ft Good 1999
iH 1 | Camper Trailer Puma 29 ft bumper pull |Good 2009

 

 

 

 

 

 

 

 

 

(10) Including the following described fixtures which are affixed, or are to be affixed to real estate, as extracted collateral; or
timber to be cut, all of which, together with the associated real estate, are more particularly described as follows:

ts YY _—- Date tale

 

 
FSA-2028 (09-03-10)

Case 1:19-cv- 00971 © “Document 1-7 Filed 07/26/19 Page 4 of 7 PagelD #: 42

Page 4 of 7

(d) All livestock (except livestock and poultry kept primarily for subsistence purposes), fish, bees, birds, furbearing animals,
other animals produced or used for commercial purposes, other farm products, and supplies, now owned or hereafter
acquired by Debtor, together with all increases, replacements, substitutions, and additions thereto, including but not limited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to the following located in the State(s) of (7)__ Louisiana __:
(2) (3) (4) (5) (8) {7) (8) (9)
Line Quantity Kind or Sex Breed Color Weignt Age Brand or Other Identification
No.
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0
0 0

 

 

 

 

 

 

 

 

 

Initial ( y Date 2

 

 
FSA-2028 (09-03-10)
{e)

Case 1:19-cv-00971 Document 1-7 Filed 07/26/19 Page’5 of 7 PagelD #: 43
oe see Page 5 of 7

All accounts, deposit accounts, goods, supplies, inventory, supporting obligations, investment property, certificates of title,
payment intangibles, and general intangibles, including but not limited to the following:

3. DEBTOR WARRANTS, COVENANTS, AND AGREES THAT : .
(a) Debtor is the absolute and exclusive owner of the above-described collateral, and any marks or brands used to describe

(b)

(c)

(d)

(e)

{f)

(g)

(h)

Initial

livestock are the holding brands and carry the title, although the livestock may have other marks or brands, and such coilateral
is free from all liens, encumbrances, security and other interests except (7) any existing liens, encumbrances, security or other
interests in favor of Secured Party which shall remain in full force and effect; (2) any applicable landlord's statutory liens: and
(3) other liens, encumbrances, security or other interests previously disclosed to Secured Party in the loan application, farm

operating plan or other loan documents. Debtor will defend the collateral against the claims and demands of all other persons.

Statements contained in Debtor's loan application and related loan documents are true and correct and that Debtor's name, as
stated in the loan application and in this Security Agreement, is Debtor's complete legal name; and Debtor will (J) use the loan
funds for the purposes for which they were or are advanced; (2) comply with such farm operating plans as may be agreed upon
from time to time by Debtor and Secured Party; (3) care for and maintain collateral in a good and husbandlike manner; (4)
insure the collateral in such amounts and manner as may be required by Secured Party, and if Debtor fails to do so, Secured
Party, at its option, may procure such insurance; (5) permit Secured Party to inspect the collateral at any reasonable time; (6)
not abandon the collateral or encumber, conceal, remove, sell or otherwise dispose of it or of any interest in the collateral, or
permit others to do so, without the prior written consent of Secured Party: (7) not permit the collateral to be levied upon,
injured or destroyed, or its value to be impaired, except by using harvested crops in amounts necessary to care for livestock
covered by this Security Agreement; and (8) maintain accurate records of the collateral, furnish Secured Party any requested
information related to the collateral and allow Secured Party to inspect and copy all records relating to the collateral.

Debtor will pay promptly when due all (1) indebtedness evidenced by the Note and any indebtedness to Secured Party secured
by this Security Agreement; (2) rents, taxes, insurance premiums, levies, assessments, liens, and other encumbrances, and
costs of lien searches and maintenance and other charges now or later attaching to, levied on, or otherwise pertaining to the
collateral or this security interest; (3) filing or recording fees for instruments necessary to perfect, continue, service, or
terminate this security interest; and (4) fees and other charges now or later required by regulations of the Secured Party.

Secured Party is authorized to file financing statements describing the collateral, to file amendments to the financing statements
and to file continuation statements.

Debtor will immediately notify Secured Party of any material change in the collateral or in the coliateral's location; change in
Debtor's name, address, or location; change in any warranty or representation in this Security Agreement; change that may
affect this security interest or its perfection; and any event of default.

Secured Party may at any time pay any other amounts required in this instrument to be paid by Debtor and not paid when due,
including any costs and expenses for the preservation or protection of the collateral or this security interest, as advances for
the account of Debtor. All such advances shall bear interest at the rate borne by the Note which has the highest interest rate. ©

All advances by Secured Party as described in this Security Agreement, with interest, shall be immediately due and payable by
Debtor to Secured Party without demand and shall be secured by this Security Agreement. No such advance by Secured Party
shall relieve Debtor from breach of the covenant to pay. Any payment made by Debtor may be applied on the Note or any
indebtedness to Secured Party secured hereby, in any order Secured Party determines. —

In order to secure or better secure the above-mentioned obligations or indebtedness, Debtor agrees to execute any further
documents, including additional security instruments on such real and personal property as Secured Party may require and to
take any further actions reasonably requested by Secured Party to evidence or perfect the security interest granted herein or to

; vn the rights se Secured Party herein.
Zz,

Date

72/8

Ld 7

 
ase 1:19-cv-00971 Document 1-7 Filed 07/26/19 Page 6 of 7 PagelD #: 44

Cc
FSA-2028 (09-03-10) Page 6 of 7
4. IT IS FURTHER AGREED THAT :

(a)
(b)

(c)

(d)

(e)

(®

(g)

(hy

Initial

Until default, Debtor may retain possession of the collateral.

Default shall exist under this Security Agreement if Debtor fails to perform or discharge any obligation or to pay promptly
any indebtedness secured by this Security Agreement or to observe or perform any covenants or agreements in this
Security Agreement or in any supplementary agreement contained, or if any of Debtor's representations or warranties
herein prove false or misleading, or upon the death or incompetency of the parties named as Debtor, or upon the
bankruptcy or insolvency of any one of the parties named as Debtor. Default shall also exist if any loan proceeds are used
for a purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands, as
described in 7 CFR Part 1940, Subpart G, Exhibit M or any successor regulation. Upon any default: .

(1) Secured Party, at its option, with or without notice as permitted by law may /a) declare the unpaid balance on the
Note and any indebtedness secured by this Security Agreement immediately due and payable; (b) enter upon the
premises and cultivate and-harvest crops, take possession of, repair, improve, use, and operate the collateral or make
equipment usable, for the purpose of protecting or preserving the collateral or this lien, or preparing or processing
the collateral for sale, and (¢) exercise any sale or other rights accorded by law. Secured Party may disclaim ail
warranties relating to title, possession, quiet enjoyment, merchantability, fitness or the like in any disposition of the
collateral; ,

(2) Debtor (a) agrees to assemble the collateral and make it available to Secured Party at such times and places as
designated by Secured Party; and (6) waives all notices, exemptions, compulsory disposition and redemption rights;

(3) A default shall exist under any other security instrument held by Secured Party and executed or assumed by Debtor
on real or personal property. Likewise, default under such other security instrument shall constitute default under
this Security Agreement.

Proceeds from disposition of collateral shall be applied first on expenses of retaking, holding, preparing for sale,
processing, selling and the like and for payment of reasonable attorneys’ fees and legal expenses incurred by Secured
Party, second to the satisfaction of prior security interests or liens to the extent required by law and in accordance with
current regulations of the Secured Party, third to the satisfaction of indebtedness secured by this Security Agreement,
fourth to the satisfaction of subordinate security interests to the extent required by law, fifth to any obligations of Debtor
owing to Secured Party and sixth to Debtor. Any proceeds collected under insurance policies shail be applied first on
advances and expenditures made by Secured Party, with interest, as provided above, second on the debt evidenced by
the Note, unless Secured Party consents in writing to their use by Debtor under Secured Party's direction for repair or
replacement of the collateral, third on any other obligation of Debtor owing to Secured Party, and any balance shall be
paid to Debtor unless otherwise provided in the insurance policies. Debtor will be liable for any deficiency owed to
Secured Party after such disposition of proceeds of the collateral and insurance.

It is the intent of Debtor and Secured Party that to the extent permitted by law and for the purpose of this Security
Agreement, no collateral covered by this Security Agreement is or shall become realty or accessioned to other goods.

Debtor agrees that the Secured Party will not be bound by any present or future State exemption laws. Debtor expressly
WAIVES the benefit of any such State laws.

Secured Party may comply with any applicable State or Federal law requirements in connection with the disposition of the
collateral and compliance will not be considered to adversely affect the commercial reasonableness of any sale of the
collateral,

This Security Agreement is subject to the present regulations of the Secured Party and to its future regulations not
inconsistent with the express provisions of this Security Agreement.

If any provision of this Security Agreement is held invalid or unenforceable, it shall not affect any other provisions, but
this Security Agreement shall be construed as if it had never contained such invalid or unenforceable provision.

Date L Jos lg

 
‘

Case 1:19-cv-00971 ‘Document 1-7 Filed 07/26/19 Page 7 of 7 PagelD #: 45

FSA-2028 (09-03-10) Page 7 of 7

(i) The rights and privileges of Secured Party under this Security Agreement shall accrue to the benefit of its successors and
assigns. All covenants, warranties, representations, and agreements of Debtor contained in this Security Agreement are
joint and several and shall bind personal representatives, heirs, successors, and assigns.

Q) Ifat any time it shall appear to Secured Party that Debtor may be able to obtain a loan from other credit sources, at
reasonable rates and terms for loans for similar purposes and periods of time, Debtor will, upon Secured Party's request,
apply for and accept such loan in sufficient amount to pay the Note and any indebtedness secured by this Security
Agreement. Debtor will be responsible for any application fees or purchase of stock in connection with such loan. The
provisions of this paragraph do not apply if the Note secured by this Security Agreement is for a Conservation Loan.

(k) Failure of the Secured Party to exercise any right, whether once or often, shall not be construed as a waiver of any
covenant or condition or of the breach of such covenant or condition. Such failure shall also not affect the exercise of
such right without notice upon any subsequent breach of the same or any other covenant or condition.

() SECURED PARTY HAS INFORMED DEBTOR THAT DISPOSAL OF PROPERTY COVERED BY THIS
SECURITY AGREEMENT WITHOUT THE CONSENT OF SECURED PARTY, OR MAKING ANY FALSE
STATEMENT IN THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, MAY
CONSTITUTE A VIOLATION OF FEDERAL CRIMINAL LAW .

5. CERTIFICATION

I certify that the information provided is true, complete and correct to the best of my knowledge and is provided in goed
faith. (Warning: Section I001 of Title 18, United States Code, provides for criminal penalties to those who provide false
statements, If any information is found. to be false er incomplete, such finding may be grounds for denial of the requested

action.)
6A. JEL fo A 6B. ate) _/ loaf |

CEINTON B NEVILE IR

 

(Date)
Debtor

 

NOTE: The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C, 552¢ - as amended). The authority for
requesting the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C.
1927 et. seq.). The information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing
of loans and foan guarantees. The information collected on this form may be disclosed to other Federal, State, and loca!
government agencies, Tribal agencies, and nongovernmental entities that have been authorized access fo the information by
Statute or regulation and/or as described in the applicable Routine Uses identified in the System of Records Notice for
USDA/FSA-14, Applicant/Borrower. Providing the requested information is voluntary. However, failure to furnish the requested
information may result in a denial for loans and foan guarantees, and servicing of loans and loan guarantees. The provisions of
criminal and civil fraud, privacy, and other statutes may be applicable to the information provided.

According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and 4 person is not required to
respond to, a collection of information unless it displays a valid OMB control number. The valid OMB control number for this
information collection is 0560-0238, The time required to complete this information collection is estimated to average 20
minutes per response, including the time for reviewing instructions, Searching existing data sources, gathering and maintaining
the dala needed, and completing and reviewing the colfection of information. RETURN THIS COMPLETED FORM TO YOUR
COUNTY FSA OFFICE. .

 

 

 

The U.S. Department of Agriculture (USDA) prohibits discrimination in all of its programs and activities on the basis of race, color, national origin, age, disability, and

where applicable, sex, marital status, familial status, parental status, religion, sexual orientation. political beliefs, genetic information, reprisal, or because all or part of an
individuat's income is derived from any public assistance program. (Not all prohibited bases apply to ail programs.) Persons with disabilities who require altemative means
for communication of program information (Braille, targe print, audiotape, etc.) should contact USDA’s TARGET Center at (202) 720-2600 (voice and TDD).

To file a complaint of discrimination, write to USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 1400 independence Avenue,

S.W., Stop 9470, Washington, DC 20250-9410, or calf toll-free at (866) 632-9992 (Gaglish) or (800) 877-8339 (TDD) or (866) 377-8642 (English Federal-relay) or (800) 845-

6736 (Spanish Federal-relay). USDA is an equal opportunity provider and employer.

 
" Case 1:19-cv-00971 “Document 1-8 Filed 07/26/19 Page of 7 PagelID #: 46

Form Approved - OMB No. 0560-0238
(See Page 7 for Privacy Act and Public Burden Statements).

  

 

 

 

 

FSA-2028 .S. DEPARTMENT OF AGRICULTURE Position 1
(09-03-10) Farm Service Agency

SECURITY AGREEMENT
1. THIS SECURI March 5 2014 , is made between the

 

United States of America acting through the U. S. Department of Agriculture, Farm Service Agency (Secured Party) and (b)
CLINTON BR NEVILS JR.

(Debtor), whose mailing address is (c) PO BOX 341, EVERGREEN, LA 71333-0341

2. BECAUSE Debtor is justly indebted to Secured Party as evidenced by one or more certain promissory notes or other
instruments, and in the future may incur additional indebtedness to Secured Party which will also be evidenced by one or more
promissory notes or other instruments, all of which are called "Note," which has been executed by Debtor, is payable to the order of
Secured Party, and authorizes acceleration of the entire indebtedness at the option of Secured Party upon any defauit by Debtor; and

The Note evidences a loan to Debtor, and Secured Party at any time may assign the Note to any extent authorized by the
Consolidated Farm and Rural Development Act or any other Act administered by Secured Party; and

It is the purpose and intent of this Security Agreement to secure prompt payment of the Note and the timely performance of all
obligations and covenants contained in this Security Agreement; and

NOW THEREFORE, in consideration of said loans and (J) to secure the prompt payment of.all existing and future indebtedness
and liabilities of Debtor to Secured Party and of all renewals and extensions of such indebtedness and any additional loans or future
advances to Debtor before or after made by Secured Party under the then existing provisions of the Consolidated Farm and Rural
Development Act or any other Act administered by Secured Party all with interest; (2) in any event and at all times to secure the
prompt payment of ali advances and expenditures made by Secured Party, with interest, as described in this Security Agreement;
and (3) the timely performance of every covenant and agreement of Debtor contained in this Security Agreement or in any
supplementary agreement.

DEBTOR GRANTS to Secured Party a security interest in Debtor's interest in the following described collateral, including the
proceeds and products thereof, accessions thereto, future advances and security acquired hereinafter (collateral); provided however
the following description of specific items of collateral shall not in any way limit the collateral covered by this Security Agreement
and the Secured Party's interest therein (a}:

Initial OO Date A 2 ltd

 

 
 

" "Case 1:19-cv-00971 ~Document 1-8 Filed 07/26/19 Pagé 2 of 7 PagelD #: 47

FSA-2028 (09-03-10)

Page 2 of 7

(b) All crops, annual and perennial, and other plant or farm products now planted, growing or grown, oF harvested or which are
planted after this Security Agreement is signed or otherwise become growing or harvested crops or other plant products (7)
within the one-year period or any longer period of years permissible under State law, or (2) at any time after this Security
Agreement is signed if no fixed maximum period is prescribed by State law, including crops and plant products now planted, to
be planted, prowing or grown or harvested on the following described real estate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q) (2) G) (4)
Farm or Other Real Estate Owner Approximate County and State Approximate Distance and
Number of Acres Direction from Named Town or
Other Description
4349 Haas 36 AVOYELLES, LA
7574 Jimmy Wilkinson 67 AVOYELLES, LA
2941 Thibedeaux 57 AVOYELLES, LA
6747 Mike Lewis 48 AVOYELLES, LA
7037 Marie Lacour 18 AVOYELLES, LA
5512 Marvin Tanner 46 AVOYELLES, LA
6687 Todd Cullen 88 AVOYELLES, LA
7307 Maicolm Bordelon 61 AVOYELLES, LA
7911 Inez Griffin 118 AVOYELLES, LA
16748 Steven Clark 55 AVOYELLES, LA
2860 Carroll Boquet 347 AVOYELLES, LA
7574 Jimmie Wilkinson 114 AVOYELLES, LA
6765 Steven Clark 133 AVOYELLES, LA
7725 Carol Aymond Sr. ll AVOYELLES, LA

 

Including all entitlements, benefits, and payments from all State and Federal farm programs; all crop indemnity payments; all

payment intangibles arising from said crops and all general intangibles arising from said crops; and all allotments and quotas

existing on or leased and transferred or to be leased and transferred to the above described farms as well as any proceeds derived
. from the conveyance or lease and transfer by the Debtor to any subsequent party.

 

 
Case 1:19-cv-00971 “Document 1-8 Filed 07/26/19 Page 3 of 7 PagelD #: 48

~

FSA-2028 (09-03-10) Page 3 of 7

(c) All farm and other equipment (except small tools and small equipment such as hand tools, power lawn mowers and other items
of like type unless described below), and inventory, now owned or hereafter acquired by Debtor, together with all replacements,
substitutions, additions, and accessions thereto, including but not limited to the following which are located in the State(s) of (/)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Louisiana
2) 3) (4) (5} . (6) (7) . (8} (9)
ane Quantity Kind Manufacturer Size and Type Condition Year Serial or Madet No.

0.

1 1 Planter . [John Deere 8 row Good

2 1 Hipper Amco 8 row Good

3. 1 Dise Case 496-25 ft Good

4 1 Spray S&N 45 ft Good

Boom/Tank/Pump

5 1 Roller Shopmade & row Fair

6 1 Ditcher

7 1 Tractor Case [H 7130 Good 1988 JJAO007882
8 1 Pickup Ford F-150 Crew Cab Good 2010

; 4X4

9 1 4 wheeler Honda 500 Rubicon Good 2010
10 1 Horse Trailer | WaW 18 ft Good 1999
11 1 Camper Trailer Puma 29 ft bumper pull Good 2009

 

Including the following described fixtures which are affixed, or are to be affixed to real estate, as extracted collateral; or timber to be ,

cut, all of which, together with the associated real estate, are more particularly described as follows:

Initial

ome 2s Ley

 

 
Case 1:19-cv-00971 “Document 1-8 Filed 07/26/19 Page 4 of 7 PagelD #: 49
FSA-2028 (09-03-10) - Page 4 cf 7

(d) All livestock (except livestock and poultry kept primarily for subsistence purposes), fish, bees, birds, furbearing animals, other
animals produced or used for commercial purposes, other farm products, and supplies, now owned or hereafter acquired by
Debtor, together with all increases, replacements, substitutions, and additions thereto, including but not limited to the following

located in the State(s) of (7)

Louisiana

 

a] @® (4) Q
Line | Quantity . Kind-Sex , Brand or Other Identification
No.

MOlopywsl~ ap my hl> wep] =

iri r we My www] sl abe popoey ae boa] Ap apt
a, ORO), BR] OL, MAO] oe] ois ala] Rea) my aT oO

 

nN
oO

Initial (? Date 2 / S7 As ¥

 
" Case 1:19-cv-00971 Document 1-8 Filed 07/26/19 Page 5 of 7 PagelD #: 50

FSA-2028 (09-03-10) Page 5 of 7

(e)

All accounts, deposit accounts, goods, supplies, inventory, supporting obligations, investment property, certificates of title,
payment intangibles, and general intangibles, including but not limited to the following:

3. DEBTOR WARRANTS, COVENANTS, AND AGREES THAT:

(a)

(b)

(c)

(d)

(e)

(f)

(2)

(h)

Debtor is the absolute and exclusive owner of the above-described collateral, and any marks or brands used to describe livestock
are the holding brands and carry the title, although the livestock may have other marks or brands, and such collateral is free from
all liens, encumbrances, security and other interests except (/) any existing liens, encumbrances, security or other interests in
favor of Secured Party which shall remain in full force and effect; (2) any applicable landlord's statutory liens; and (3) other
liens, encumbrances, security or other interests previously disclosed to Secured Party in the loan application, farm operating
plan or other loan documents. Debtor will defend the collateral against the claims and demands of all other persons.

Statements contained in Debtor's loan application and related loan documents are true and correct and that Debtor's name, as
stated in the loan application and in this Security Agreement, is Debtor's complete legal name; and Debtor will (7} use the loan
funds for the purposes for which they were or are advanced; (2) comply with such farm operating plans as may be agreed upon
from time to time by Debtor and Secured Party; (3) care for and maintain collateral in a good and husbandlike manner; (4)
insure the collateral in such amounts and manner as may be required by Secured Party, and if Debtor fails to do so, Secured
Party, at its option, may procure such insurance; (5) permit Secured Party to inspect the collateral at any reasonable time; (6)
not abandon the collateral or encumber, conceal, remove, sell or otherwise dispose of it or of any interest in the collateral, or
permit others to do so, without the prior written consent of Secured Party; (7) not permit the collateral to be levied upon, injured
or destroyed, or its value to be impaired, except by using harvested crops in amounts necessary to care for livestock covered by
this Security Agreement; and (8) maintain accurate records of the collateral, furnish Secured Party any requested information
related to the collateral and allow Secured Party to inspect and copy all records relating to the collateral.

Debtor will pay promptly when due all (7) indebtedness evidenced by the Note and any indebtedness to Secured Party secured
by this Security Agreement; (2) rents, taxes, insurance premiums, levies, assessments, liens, and other encumbrances, and costs
of lien searches and maintenance and other charges now or later attaching to, levied on, or otherwise pertaining to the collateral
or this security interest; (3) filing or recording fees for instruments necessary to perfect, continue, service, or terminate this
security interest; and (4) fees and other charges now or later required by regulations of the Secured Party.

Secured Party is authorized to file financing statements describing the collateral, to file amendments to the financing statements
and to file continuation statements.

Debtor will immediately notify Secured Party of any material change in the collateral or in the collateral's location: change in
Debtor's name, address, or location; change in any warranty or representation in this Security Agreement; change that may
affect this security interest or its perfection; and any event of default.

Secured Party may at any time pay any other amounts required in this instrument to be paid by Debtor and not paid when due,
including any costs and expenses for the preservation or protection of the collateral or this security interest, as advances for the
account of Debtor. All such advances shall bear interest at the rate borne by the Note which has the highest interest rate.

All advances by Secured Party as described in this Security Agreement, with interest, shall be immediately due and payable by
Debtor to Secured Party without demand and shall be secured by this Security Agreement. No such advance by Secured Party
shall relieve Debtor from breach of the covenant to pay. Any payment made by Debtor may be applied on the Note or any
indebtedness to Secured Party secured hereby, in any order Secured Party determines.

In order to secure or better secure the above-mentioned obligations or indebtedness, Debtor agrees to execute any further
documents, including additional security instruments on such real and personal property as Secured Party may require and to
take any further actions reasonably requested by Secured Party to evidence or perfect the security interest granted herein or to
effectuate the rights granted to Secured Party herein.

Initial fe Date 2/: fl 7

 
” Case 1:19-cv-00971 Document 1-8 Filed 07/26/19 Page 6 of 7 PagelD #: 51

FSA-2028 (09-03-10) . Page 6 of 7
4. 1T IS FURTHER AGREED THAT:

(a) Until default, Debtor may retain possession of the collateral.

(b) Default shall exist under this Security Agreement if Debtor fails to perform or discharge any obligation or to pay promptly any
indebtedness secured by this Security Agreement or to observe or perform any covenants or agreements in this Security
Agreement or in any supplementary agreement contained, or if any of Debtor's representations or warranties herein prove false

’ or misleading, or upon the death or incompetency of the parties named as Debtor, or upon the bankruptcy or insolvency of any
one of the parties named as Debtor. Default shall also exist if any loan proceeds are used for a purpose that will contribute to
excessive erosion of highly erodible land or to the conversion of wetlands, as described in 7 CFR Part 1940, Subpart G, Exhibit
M or any successor regulation. Upon any default:

(1) Secured Party, at its option, with or without notice as permitted by law may (a) declare the unpaid balance on the Note and
any indebtedness secured by this Security Agreement immediately due and payable; (5) enter upon the premises and
cultivate and harvest crops, take possession of, repair, improve, use, and operate the collateral or make equipment usable,
for the purpose of protecting or preserving the collateral or this lien, or preparing or processing the collateral for sale, and ©
(c) exercise any sale or other rights accorded by law. Secured Party may disclaim all warranties relating to title, possession,
quiet enjoyment, merchantability, fitness or the like in any disposition of the collateral;

(2) Debtor (a) agrees to assemble the collateral and make it available to Secured Party at such times and places as designated
by Secured Party; and (b} waives all notices, exemptions, compulsory disposition and redemption rights;

(3) A defauit shall exist under any other security instrument held by Secured Party and executed or assumed by Debtor on real
or personal property. Likewise, default under such other security instrument shall constitute default under this Security
Agreement.

'(¢) Proceeds from disposition of collateral shall be applied first on expenses of retaking, holding, preparing for sale, processing,
selling and the like and for payment of reasonable attorneys’ fees and legal expenses incurred by Secured Party, second to the
satisfaction of prior security interests or liens to the extent required by law and in accordance with current regulations of the
Secured Party, third to the satisfaction of indebtedness secured by this Security Agreement, fourth to the satisfaction of
subordinate security interests to the extent required by law, fifth to any obligations of Debtor owing to Secured Party and sixth
to Debtor. Any proceeds collected under insurance policies shall be applied first on advances and expenditures made by Secured
Party, with interest, as provided above, second on the debt evidenced by the Note, unless Secured Party consents in writing to
their use by Debtor under Secured Party's direction for repair or replacement of the collateral, third on any other obligation of
Debtor owing to Secured Party, and any balance shall be paid to Debtor unless otherwise provided in the insurance policies.
Debtor will be liable for any deficiency owed to Secured Party after such disposition of proceeds of the collateral and insurance.

(d) It is the intent of Debtor and Secured Party that to the extent permitted by law and for the purpose of this Security Agreement,
no collateral covered by this Security Agreement is or shall become realty or accessioned to other goods.

(e) Debtor agrees that the Secured Party will not be bound by any present or future State exemption laws. Debtor expressly
WAIVES the benefit of any such State laws.

(f) Secured Party may comply with any applicable State or Federal law requirements in connection with the disposition of the
collateral and compliance will not be considered to adversely affect the commercial reasonableness of any sale of the collateral.

(g) This Security Agreement is subject to the present regulations of the Secured Party and to its future regulations not inconsistent
with the express provisions of this Security Agreement.

th) If any provision of this Security Agreement is held invalid or unenforceable, it shall not affect any other provisions, but this
Security Agreement shall be construed as if it had never contained such invalid or unenforceable provision.

Initial __{ Date my, f SH) 7

 
 

** "Case 1:19-cv-00971 Document 1-8 Filed 07/26/19 Page’7 of 7 PagelD #: 52

FSA-2028 (09-03-10) Page 7 of 7

G) The rights and privileges of Secured Party under this Security Agreement shall accrue to the benefit of its successors and
assigns. All covenants, warranties, representations, and agreements of Debtor contained in this Security Agreement are joint and
several and shall bind personal representatives, heirs, successors, and assigns.

(j) If at any time it shall appear to Secured Party that Debtor may be able to obtain a loan from other credit sources, at reasonable
rates and terms for loans for similar purposes and periods of time, Debtor will, upon Secured Party's request, apply for and
accept such loan in sufficient amount to pay the Note and any iridebtedness secured by this Security Agreement. Debtor will be
responsible for any application fees or purchase of stock in connection with such loan. The provisions of this paragraph do not
apply if the Note secured by this Security Agreement is for a Conservation Loan.

(k) Failure of the Secured Party to exercise any right, whether once or often, shall not be construed as a waiver of any covenant or
condition or of the breach of such covenant or condition. Such failure shali also not affect the exercise of such right without
notice upon any subsequent breach of the same or any other covenant or condition.

(@)} SECURED PARTY HAS INFORMED DEBTOR THAT DISPOSAL OF PROPERTY COVERED BY THIS
SECURITY AGREEMENT WITHOUT THE CONSENT OF SECURED PARTY, OR MAKING ANY FALSE
STATEMENT IN THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, MAY CONSTITUTE A
VIOLATION OF FEDERAL CRIMINAL LAW.

5. CERTIFICATION

I certify that the information provided is true, complete and correct to the best of my knowledge and is provided in goad faith.
(Warning: Section 1001 of Title 18, United States Code, provides for criminal penalties to those who provide false statements. If
any information is found to be false or incomplete, such finding may be grounds for denial of the requested action.)

aL P 22: 6B. (Date) 2/eLe7

CEINTON R NEVILS JR

(Date)

 

 

Debtor

 

NOTE: = The following statement is made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a - as amended). The authority for requesting
the information identified on this form is the Consolidated Farm and Rural Development Act, as amended (7 U.S.C. 1921 et. seq.}. The
information will be used to determine eligibility and feasibility for loans and loan guarantees, and servicing of loans and loan
guarantees. The information collected on this form may be disclosed to other Federal, State, and local government agencies, Tribal
agencies, and nongovernmental entities that have been authorized access to the information by statute or regulation and/or as described
in the applicable Routine Uses identified in the System of Records Notice for USDA/FSA-I4, Applicant/Borrawer. Providing the
requested information is voluntary. However, failure to furnish the requested information may result in a denial for loans and loan
guarantees, and servicing of loans and loan guarantees. The provisions of criminal and civil fraud, privacy, and other statutes may be
applicable to the information provided.

According to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a
collection of information unless it displays a valid OMB control number. The valid OMB control number for this information collection
is 0560-0238. The time required to complete this information collection is estimated to average 20 minutes per response, including the
time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and
reviewing the collection of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.

 

The U.S. Department of Agriculture (USDA) prohibits discrimination in all of its programs and activities on the basis of race, color, national origin, age, disability, and where applicable,
sex, marital status, familial status, parental status, religion, sexual orientation, political beliefs, genetic information, reprisal, or because all or part of an individual's income is derived from
any public assistance program. {Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for communication of program information (Braille,
large prini, audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600 (veice and TDD). ,

To file a complaint of discrimination, write to USDA, Assistant Secretary for Civil Rights, Office of the Assistant Secretary for Civil Rights, 1400 Independence Avenue,
S.W., Stop $410, Washington, DC 20250-9470, or call toll-free at (866) 632-9992 (English) er (800} 877-8339 (TDD) or (866) 377-8642 (English Federal-relay) or (800) 845-
6136 (Spanish Federal-relay). USDA is an equal opportunity provider and employer.

 

 
important -

This FINANCING STATEMENT is presented*or filing pursuant to Chapter 9 of the Louisiana Comic: al Laws and

. Initial Financing Statement File# 05-120271

Case 1:19-cv-00971 Document 1UCGRY 07/26/19 Page-t.of 2 Page

Read instructions

  
 

 

 

 

 

 

 

 

 

 

 

 

 

2] Termination - the Secured Party no longer claims a security interest under the Financing Statement bearing the file n
3. A Continuation - the original Financing Statement between the Debtor and Secured Party bearing the file number-shown above is still effective.
4. CJ Assignment (full or partial). Give name of assignee in 7a or 7b and address of assignee in item 7c: also give name of assignor in itern 9.
5. [] Amendment (Party information}. This amendment affects [| Debtor or [_] Secured Party of record. Check only one of these two boxes.
Also check one of the following three boxes and provide appropriate information in items 6 and/or 7.
CHANGE name and/or address DELETE name ADD name
6, CURRENT RECORD INFORMATION: :
6a Organization's Name
6b individual's Last Name (and Title of Lineage (e.g. Jr. Sr, lll, if applicabie) First Name Middle Name
NEVILS, JR. CLUNTON RAY.
7. CHANGED (NEW) OR ADDED INFORMATION:
7a Organization's Name :
7b Individuai’s Last Name (and Title of Lineage {e.g. Jr., Sr., Ill, if applicabie) First Name Middle Name
7c Mailing Address City State . Postal Code Country
P.O. BOX 341 EVERGREEN LA 71333
7d Tax ID # SSN or EIN Add! info re: 7e Type of , 7 Jurisdiction of 79 Organization ID # if any
004.279 Organization Organization Organization None SJ

 

8. AMENDMENT UCC (Collateral Change): check only one hox.

Describe collateral [| deleted or r] added, or give entire J restated coilateral description, or describe collateral r] assigned.

 

9. NAME or SECURED PARTY of RECORD AUTHORIZING THIS AMENDMENT (name of assignor, if this is an Assignment).

9a Organization's Name _
USDA-Farm Service Agency

 

“Sb Individuals Last Name (and Title of Lineage (e.g. Jr, Sr, IID, if applicable

First Name

 

Middle Name

 

 

USE THE FOLLOWING AREA ONLY FOR FARM PRODUCTS REQUIREING EFFECTIVE FINANCING
MENT (EFS) FILING IN ACCORDANCE WITH FOOD SECURITY ACT OF 198:

STATE

(FARM PRODUCT NOTICE ONLY)

10. This FINANCING STATEMENT AMENDMENT covers the following types (or items) of property

 

> Indicate “A” to add or “R” to retease at left side of form.

5

 

 

 

 

 

 

 

 

 

All Crops Grown

2, Reascnable description of property upon which products are produced or

13. Return Copy To:

Avoyelles Farm Service Agency
629 Tunica Drive West
Marksville, LA 71351

 

 

 

AJR Collateral Product Name Collateral Product Code Parish/Produced Code Collateral Quantity Amount CropYear . Total Amount Security
Soybeans 1270 05 / AVOYELLES All Busheis All All Security
_ —_Milo 4260 05/ AVOYELLES All Busheis All All Security
H1. Brief Description of collateral (if needed to distinguish from products not subject to security interest):

located:

  
    

Optional: (See Instruction #97:
Signature of Debtors} “

aan

Does Secured Party Require Joint Checks?

Nos No

El [J

a rye haf
f the Original No. inl AALS
ages, on file and record in

vtecotued in Book
nego __of the rer, Teale si As ysis

 

 

 

 

 

 

 

 

 

 
a

_ | ; Case 1:19-cv- 00971). Document Tec e¢ 07/26/19 Page 2 of 2 PagelD #: 54

Follow instructions carefully. This filing is pursuant to Chapter 9 of the Louisiana Commercial Laws and 41985. Food Security Act. [ ZO A 7 }
4. Bebtor's exact full legal name - insert only one debtor name (1a or 1b) - do nat abbreviate or combine names. a

 

 

 

 

 

 

 

 

 

fa Organization's Name ST
oR ° , Mer ii, . ae
1b Individual’s Last Name (and Title of Lineage (e.g. Jr Sr., Ill, if applicable) First Name Middle Narne
NEVILS JR., Clinton Ray
1c¢- Mailing Address City State PostalCode — tCountry (i 25
P.O. Box 341 Evergreen LA 71333
4d ‘Tax ID #: SSN or EIN Add‘ info re le Type of 4 Jurisdiction of ig Organizational i0# ifany
° Organization Organizator Organization oO None
XXxXxx-4.279 ‘Debtor

 

 

 

 

 

 

2. Additional debtor's exact full legal name - insert only one debtor name (2a or 2b) - do not abbreviate or combine names. ~—
2a Organization’s Name

 

 

 

 

 

 

 

 

oR .
2b individual's Last Name (and Title of Lineage (e.g. Jr, Sr. Ill}, if applicable) |’ First Name Middle Name
2c Mailing Address City State Postal Code Country
ed Jax iD # SSN or EIN Add Tinfo re: Re Type of 2f Jurisdiction of 2g Organizational ID#, fany
Organization ‘Organization Organization oO None
Debtor:

 

 

 

 

 

SECURED PARTY INFORMATION: Secured Party's Name (or Name of Total Assignee of Assignor 5/P) - insert only one secured party name (3a or 3b}

 

3a Organization's Name

 

 

 

 

 

 

 

 

 

 

 

    
  

 

oR USDA - Farm Service Agency |
36 individual's Last Name {and Tile of Lineage (e.g. Jr. Sr. Ill), if appiicabie | First Name Middle Name
3c Mailing Address City State Postal Code Cauntry
629 Tunica Drive West Marksville — stTR PEAOUISIANA: | 71. coery den
, fea rue copy ofthe Origin! No {@O27! consisting of
. PROPERTY INFORMATION pages, on fila and record in this offica on
4. This FINANCING STATEMENT covers the faliowing collateral: ‘and recorded in Book E&o1_* , page
: f the records of Avoyelies
Ail Chattels owned now or acquired later and Book ___—_of_=—_page__® *
: Parish, Lousiana. seal of ofce at Matkevite,
Giv jar my hag a of office at Matkew
3 e° sas oben a
wih
5. Products of collateral are also covered. INDICATE NUMBER DEY A RRIONRL AL SHEETS

USE THE FOLLOWING AREA ONLY FOR FARM PRODUCTS REQUIRING EFFECTIVE FINANCING
STATEMENT (EFS) FILING IN ACCORDANCE WITH FOOD SECURITY ACT OF 1985
6. This FINANCING STATEMENT covers the following types (of items) of property: : .
Collateral Product Name Collateral Product Code Parish/Produced Code Collateral Quantity Amount Croo Year Tots] Amount Security

 

 

 

 

Soybeans 1270 Avoyelles/005 All Bushels AllYears All Security
Milo 1260 , Avoyelles / 005 All Bushels All Years All Security

 

 

 

 

 

 

 

 

7. Brief Description of collateral (if needed to distinguish from products not subject to security interest):

B. Reasonable description of property (see instruction #5) upon which products are produced or located:

All Crops Grown

 

Does Secured Party Require Joint Checks?
Yes [_]No

 

 

 

 

 

 

Optional: (See Instruction #6)
Signature of Debtor(s)

 

9. Retum copy f9: Avoyelles Farm Service Agency

629 Tunica Drive West
Marksville, LA 71351

 

40, CHECK TO REQUEST SEARCH REPORT(S) ON DEBTOR(S)
(ADDITIONAL FEE REQUIRED)

DEBTOR #1

ALL DEBTORS
DEBTOR #2

LOUISIANA SECRETARY OF STATE 03/09/09

 

 

 
    
   

Case 1:19-cv-00971 Document 1-10 Filed 07/26/19 Page fof 2 BXGUBIE: 555

C-

  

This form is available electronically.

 

Position 1

 

FSA-2160 U.S. DEPARTMENT OF AGRICULTURE
(42-31-07) Farm Service Agency

APPRAISAL OF CHATTEL PROPERTY

 

1. Name (Applicant/Borrower)
Clinton Nevils, dr.

2. ITEM OR CLASS OF LIVESTOCK
A B Cc D E F G H i J

Item Quantity Kind-sex Breed Color Weight or | Age or Age Brands or other Value/Head $ Value
No. Average Range identification
Weight

 

 

 

 

 

 

 

 

 

 

“10.

 

ii.

 

12.

 

13.

 

14,

 

45.

 

16.

 

17.

 

18.

 

19.

 

29.

 

 

 

 

 

 

 

 

 

 

 

 

3. Total Value of Livestock : P a.G0

 

 

 
Case 1:19-cv-00971 Document 1-10 Filed 07/26/19 Page 2 of 2 PagelD #: 56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FSA-2160 (12-31-07) Page 2
4. ITEM OF FARM AND OTHER EQUIPMENT
A. B. Cc. D. E. F. G. H. I.
Item Quantity Description Manufacturer Size and Condition Year of Serial Nurnber $ Value
No, Type Manufacture
1. Planter John Deere 7100 - 8 1,060.00
Row
2 It Hipper Amco 8 Row 300.00
3. Bisc Case 496 + 25 $50.00
ft
Spray S&N 45 £t
4.
Boom 200.00
5. Roller Shopmade 8 Row 300.00
6. Horse Wew 18 Et i999 1IWHS1621Xw243 630.00
Trailer 255 .
7. 4 Wheeler |/Honda 5006 2011 LHFTH266584100 2.150.600
, . Rubicon 215 ’ *.
Camper Puma 23ft Bum 2008
3. iP ip
Trailer Puil 9,600.00
9. Tractor {Case - IH 7130 1988 |7JA0007882 14,000.00
40. Ditcher 200.00
11. Pickup Ford . F-150 2010 5,000.06
Crew Cab
12.
13. ' f . 1 . d ‘ “ ‘ ‘
Eaul BPgart cipal Se iw Lh ort vient | iwepeckion
tote ' :
14. t .
Rerrober Aas| Geen Giled «td [tue Imacted| fe Ain.
15. . . . tt . . f \
Morr owet GA topaerakye | iw Abovisle wy lodatvenw | 6 Cyne AF
7
16.
17.
48.
79.
20.
21.
5. Total Value of Equipment S34 650.0
f
6. Total Value of Appraised Property (Total Livestock + Total Equipment) $3 4 O50. 00
7. Date Prepared 8. Signature io Name norden
05-22-2018 I bron onany BOE
”.

The U.S. Department of Agricultura (USDA) prohibits cisimina Jon in all its programs and activities on tha basis of race, color, na
status, parental status, religion, sexual oriantation, genetic information, political beliefs, reprisal. or because all or part of an individ
bases apply to all programs.) Persons wilh disabilities who require alternative means for communication of program
(262) 720-2600 (voice and TDD). To tifa a complaint of Discriminalion, write to USDA, Diractor, Office of Civil Rights,

 

(voice) or (202) 720-6382 (TDD), USDA is an equal opportunity provider and employer.

 

information ( Braille,

tionat origin, age, disability, and where applicable, sex, maritel slatus, familial
ual's income is derived irom any public assistance program. (Not ail profibited
large print, audiotapa, sie.) should contact USDA's TARGET Center at
7400 Independence Avenua, SW., Washington, DC 20250-9410, or calf (800) 795.3272

 

 
   

Case 1:19-cv-00971 Document 1-11 Filed 07/26/19 Page 1 of MPaga Aine
AFFIDAVIT

STATE OF LOUISIANA

PARISH OF RAPIDES

Before me, the undersigned authority, personally came and appeared T. Christine
Normand, Alexandria, Louisiana, who, after being duly sworn, depose and say:

1. |, T. Christine Normand, am Acting State Executive Director ci the Farm
Service Agency (FSA) (formerly Farmers Home Administration) (FmHA))},
United States Department of Agriculture, Alexandria, Louisiana, and my duties
include the oversight of all FSA farm loan accounts for the State of Louisiana.

2. For valuable consideration by obtaining an Operating Loan from the United
States of America, acting through the Farm Service Agency, United States
Department of Agriculture, the Defendant, Clinton Nevils Jr. executed and
delivered to the United States the Promissory Notes as shown below, and said
notes are annexed to the Complaint.

Loan Code Date of Note Principal Amount Interest Rate
OL (44.07) 03-05-2013 $180,000.00 2.00%

OL (44-08) 03-05-2013 $ 22,763.47 1.25%
Resch 01-22-2013 $140,720.00 1.25%

OL (44-095 03-05-2013 $ 57,504.77 1.125%
Resch 01-22-2013 $ 59,400.76 1.125%

OL (44-10) 03-05-2013 $ 17,090.57 1.125%
Resch 01-22-2013 $ 16,878.83 1.125%
Resch 02-09-2012 $ 20,000.00 1.375%

3. Concurrently with the execution and delivery of the above described
promissory notes and for the purpose of securing payment of the indebtedness
evidenced by Defendant, Clinton Nevils Jr., executed, acknowledged in the
manner required by law, and delivered to the United States Security
Agreements, encumbering farm machinery more fully described in said
Security Agreements and a vehicie tilled with the Farm Service Agency as the
lien holder. These lien instruments are attached to the United States’
Complaint.

4. Clinton Nevils Jr. is obligated to discharge the Indebtedness represented by
the above described note, which is in default as to the payments required by
him, and is now owing to United States the following unpaid balance as of the
28" day of February 2019, plus interest accruing thereafter at the daily rate
shown below.

 
Case 1:19-cv-00971 Document1-11 Filed 07/26/19 Page 2 of 2 PagelID #: 58

 

 

Page 2
Loan Code Unpaid Principal Unpaid Interest Daily Accrual
44..07 $151,013.39 $ 7,654.92 $ 8.2747
44-08 $ 22,763.47 $ 1,418.88 $ .7796
44-09 $ 57,504.77 $ 3,225.78 $ 1.7724

44-10 $ 17,090.57 $ 958.71 9 .5268

Recoverable Cost Items

 

44-98 $ 50.00 $ 0.32 $ .0015
44-99 $ 25.00 $ 0.58 $ .0008
Totals - $248,447.20 $13,259.25 $ 11.3558

interest will accrue thereafter at the rate per annum as provided for in the
promissory note until paid.

5. Because the Defendant failed to pay the principal and interest when due, the
United States accelerated maturity of all principal and interest owing under the
above described indebtedness on March 20, 2018. The defendant failed and
refused to pay notwithstanding demand, thereby placing him in default of the
above described note and mortgage.

6. The aforesaid defendant is not an infant or incompetent and is not a member
of the Armed Services of the United States.

| have personal knowledge of the facts herein set forth.

T. Christine Normand
Acting State Executive Director

Thus, done and signed in the presence of me, Notary Public on 35 ue
AW ihe neler

 

 

VERONICA FAYE HORNSBY
NOTARY PUBLIC #83233

MY COMMISSION EXPIRES:

AT DEATH

 

 
